Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 30 May 2002.
As you know, colleagues, the principle of transparency is enshrined in the first article of the Treaty on European Union. Its coming into force has heralded a new era in which decisions are to be taken openly, as visibly and as close to citizens as possible. This is designed to ensure greater legitimacy, greater accountability and more efficiency of public authorities in the democratic system.
On 30 May 2001 Parliament adopted under codecision Regulation 1049/2001 on public access to documents of Parliament, the Council and the Commission. The regulation required the institutions to open not later than 3 June 2002 a register to which citizens have electronic access.
I am very pleased today to be able to announce on behalf of Parliament that that register was opened to the public on 3 June 2002 on our website. It is available at the regular web address of "europarl.eu.int/register". 24 000 documents are already available on that site. The uploading of Parliamentary documents for that register continues at a significant pace. This is a crucial instrument for reinforcing our democratic principles, very much in line with fundamental rights as set down in Article 6 of the Treaty on European Union and in the Charter of Fundamental Rights. It is fitting that our House should be at the forefront in European terms in promoting this degree of transparency.
Mr President, last week, some of us were given a demonstration of how the documents are now available.
As a former rapporteur, together with Mr Cashman, I have to say that our Administration, our services, deserve a great deal of the credit for the efficient manner in which they have now put this procedure in progress. I hope that the teething troubles will soon be overcome. However, sterling work has been done, and we should be able to say so once in a while.
Mr President, as co-rapporteur on the report on access to documents, I should like to echo Mrs Maij-Weggen's words. We have a modest beginning but we are sending the signal that transparency and accountability are the only ways in which to connect the citizen to the European project.
I should like to compliment the staff who have worked tirelessly to do this. It is a reminder to this House that without the commitment of the staff and the services we would achieve nothing.
We now move to the order of business.
I have received a request from 34 Members to postpone every item on the agenda to our July part-session.
Mr President, as all the Members know, we are risking our health in attending this part-session, and we are risking the health of those working for us and the health of visitors to Parliament too. This is clear from the tests which have revealed the presence of Legionella, it is clear from the fact that several Members have fallen ill, and this is an illness with very serious consequences for physical health.
Only a modicum of common sense is needed to see that we should have held this part-session in Brussels, in complete tranquillity, and if we had done so this speech would just have been a speech on the minimum safety conditions necessary for Parliament. However, I regret to say that we are a parliament which is not free even to decide on this matter. I call upon each and every Member to vote for the proposal to postpone all the reports to the next part-session. This is both a problem of safety, health and hygiene for all of us and for the people who work with us, and a problem of the dignity of Parliament, which should have the right to meet when and where it wishes. This is what we are about to vote on. I call upon each Member, irrespective of recommendations and party lines, out of the modicum of common sense which this situation, this state of affairs, requires, in the name of that precautionary principle which we are constantly invoking in reports on health, the environment or other matters, out of respect, if not for ourselves, for the people who work with us and for the people who visit Parliament, I repeat, I call upon you to postpone all the reports to the next part-session.
Mr President, I think those of you who know me in this House, will know that I am not one to make a fuss. But this is a big public health issue and I want to speak firstly from personal experience.
Last autumn, following the first session back after the summer, I was very ill for some four weeks, culminating in a week in hospital. Those who looked after me told me that as far as they were concerned it was legionella. I was in no doubt that I caught it when I came back to this Parliament after the summer recess. A number of other colleagues have told me that they had had similar, though not such severe, symptoms. The problem is that we all go back to our own doctors in our various home towns and therefore any links between our symptoms and this House are perhaps lost.
I feel that we have to take this extremely seriously. It is not just our health, but the health of our staff and the many visitors in this House that is at risk. I am told we will not have hot water. If we do not have hot water, how can food be prepared safely and hygienically on these premises?
I thought very carefully about coming this week. I decided that of course I should come. We have a democratic duty to be here and perform our duties. But if anyone going away from this House this week, Member, staff or visitor, has symptoms, then those that run this House will be guilty of having let us come here this week and it will be their responsibility.
Mr President, this is not a question of nationality. I would also say the same thing if we were in Brussels. The main cause of health problems and mortality in all the Member States of the Union, in all developed countries, is iatrogenic contamination, in other words, contamination from being in hospital or from taking drugs.
This is one of the perverse effects of an over-developed society, whereby medicine that we take to make us better sometimes makes us ill. We are all familiar with this subject. We are not going to mention every illness we have ever suffered in another country. I am not going to say that, having spent four days in Berlin, I fell ill, which proves that you can contract some nosocomial illness there and that you must never go to Berlin again. So, in very simple terms, I shall ask this question. You mentioned visitors, but the visitors have been informed. If, like you, visitors come here, it is because they have chosen to come. When you say, Mrs Wallis, that we have a duty to be here - I would say that we have a duty to stay. What sort of image would we give of the European Parliament if we were so afraid that we sought to impose zero risk and create panic! It would be dreadful and would do no credit to us at all.
Colleagues, there are many people who would like to express themselves on this issue but we have a proposal and we have heard a speaker "for" and a speaker "against".
I should like to say that as soon as we had any indication that there was any question regarding this issue the College of Quaestors immediately, through Mr Poos, informed every colleague in the House. This was discussed last week at the Conference of Presidents in Brussels where we asked Parliament's services to what extent they felt assured, and reassured, that it was within our capacity to suggest that it would be a responsible decision to conduct our work here this week.
In addition - and I say this particularly to Mrs Wallis who said that we should take this extremely seriously - I take this extremely seriously. I insisted that the relevant authorities - who are not in the first instance Parliament's authorities - the company SERS, whose chair is the Mayor of Strasbourg, and the relevant health authorities, should give us a written attestation for something which in terms of liability clearly is a matter for the proprietors. The question of guilt or innocence was raised in one of the contributions but those are issues for courts.
Please do not interrupt. I listened to you without interrupting. I expect the same courtesy from you.
(Applause)
I have received information this afternoon from the Préfecture du Bas-Rhin, which has a responsibility with regard to health and safety, from the service d'hygiène et santé de la ville de Strasbourg which has a responsibility and from the Mayor of Strasbourg who bears a liability in the terms that I have described to you. Let me quote from the letter from the Mayor:
Mr President, I have taken the floor for personal reasons, to apologise for interrupting you. In actual fact, I was just trying to ask a question, namely why it is that we have not met in Brussels. Clearly, we too realise how difficult it would be to postpone all the reports to the next part-session, although we feel that this is now the only remaining alternative. What is outrageous is that, not even in a hazardous situation, is Parliament able to decide in which location we should meet. I feel that this is a point which should be addressed, something which is an outrage for all of us.
There are two points here. On the question of Brussels last week, subject to reassurances, the Conference of Presidents was prepared to proceed as normal. Of course I hope, like everyone here, that the systems which have been duly treated respond in the manner that the engineers and scientists tell us should be the case. I want to make sure everyone gets a copy of all the relevant attestations. We will open a hotline within the House this week so that the services in the House can offer whatever reassurance those colleagues for whom there is a residual fear in this matter may seek.
Mr President, what you have just said has given us a lot of comfort and security. However, it gave the impression that the guarantee was only for Members of this House. For us the choice is to come or not; for the staff who work here the choice is somewhat different. I would hope that you could ensure that guarantee extends to everybody. I take your point on the different systems working. Nevertheless, this is such a serious issue. It has been raised in my own group whether the trade unions - the workers' representatives here - were consulted and informed in this important process.
The relevant trade unions sit on Parliament's health and safety committee which agreed to the measures which have been taken to try to eradicate the problem. Your point is well made but has already been fully anticipated and acted on.
We now come to the other proposals for changes to the agenda.
On Monday I have no proposals for change.
On Tuesday there is a proposal by the ELDR Group that the Commission communication on the Green Paper on consumer protection which is foreseen to be communicated to the House at 5.30 p.m. should be replaced by the subject nitrofen contamination of foodstuffs.
Is there a speaker in favour of that request?
Mr President, we in Europe have, in the past few years, witnessed a number of food scandals, and the scandal involving nitrofen in Germany has once again gained considerable attention. If we are able to discuss this matter in plenary this week, then we should do this, in my view.
When did the Commission find out about this? What measures has it taken and what is the position of the Commission at the moment? In Europe there is also the Food and Veterinary Office in Dublin that falls within the remit of the Commission. It inspects all organic production not only in Germany but across Europe. What has this Office achieved over the past few years? What have been its findings? I should like to discuss all of this, in view of its urgency and since it causes so much concern in Europe as a whole.
The Commission has indicated that it would be happy to address this matter. We would also like to touch on the subject of the Green Paper on Consumer Protection. Could we take it as an addition? Would that meet with the agreement of the House?
(The House accepted this proposal)
Tuesday shall be so amended.
There is no proposal for change to Wednesday.
On Thursday, with regard to topical and urgent subjects of major importance, on human rights there is a proposal from the Liberal Group to replace sub-item "Malaysia" by a new sub-item, "Plane spotters in Greece". The ELDR Group has asked for a roll-call vote.
(Parliament rejected the proposal)
Still on human rights, I have received from the Group of the Greens/European Free Alliance a proposal to add under subject 3, human rights, a fifth sub-item: the abolition of the death penalty in Japan, South Korea and Taiwan.
(Parliament agreed to the proposal)
Mr President, when discussing the topical and urgent subjects of major importance, we usually vote in favour of including an item on Human Rights. I wrote to you when you first took up your post, just as I wrote to Mrs Fontaine, to suggest that, in our work, we use the terminology that we agreed to use in the Charter and that we should speak of 'rights of the individual'. I am well aware that this terminology is not yet in use within in the United Nations. We must, however, set an example and we must speak of 'rights of the individual', as we did in the Charter and as, I hope, we can do within the institutions of the European Union.
I would ask the services to ensure that all the linguistic versions take what you have said into account. The phrase "human rights" in English does not have a gender specific connotation in same way as in French.
The order of business is thus established
Last week, the American Senate agreed to a proposal which would make it possible to invade the European Union using military force. The reason for this improbable and tough provocation is the fact that the International Criminal Court will be based on European soil. The US is prepared to remove American suspects by force.
The European Parliament has always been a staunch supporter of the International Criminal Court. Now that the US is trying to undermine its success with draconian measures of this kind, it is important for us to stand up for this Criminal Court.
I deem it rather unlikely that the US will actually be besieging its NATO ally, the Netherlands, but the statement by the American senators is uncompromising. It requires a rapid and sharp reaction, including from Europe. I would therefore ask you to add this item to the transatlantic agenda and create an opportunity for this Parliament to discuss this matter with High Representative Solana. My group will be proposing an oral question and debate for the forthcoming plenary session.
Mr President, given the threat of invasion, this is no laughing matter. We need to address it in association with the Commission and the Council, bearing in mind that the fifteen Member States have ratified the Treaty on the International Criminal Court. This matter therefore merits serious treatment and my group would also like to call for this matter to be discussed at the next plenary in July, together with the respective statements by the Council and the Commission.
Mr President, it is only right and proper that this item be discussed, for it is an extremely sad and serious matter, particularly as it originates from a nation that is on friendly terms with both the European Union and the Netherlands. The suggestion, not only made as a proposal, but now also approved in the American Senate, that there is every likelihood that American military can come to the Netherlands to free people who are brought before the International Criminal Court, is an unprecedented provocation in respect of a NATO partner. It is of the absolute essence that this matter be looked into and raised for discussion. In addition, it is absolutely necessary to send a missive to the United States not only from the Netherlands, as a protest has already been lodged there, but also from the European Union, in order to explain to them that this is totally unacceptable and is going too far. We must solve this as good friends and not with something like a threat of war.
Thank you, Mr President. I will not be repeating what my fellow MEPs, Mrs van der Laan and Mrs Maij-Weggen, have said. It does, however, seem to me to be extremely important that we should not postpone Parliament's reaction until the next part-session, for example. I would therefore suggest to the fellow MEPs and the President that this should be added to the resolution on the Seville Summit. It seems to me to be extremely important to broach this decision in that forum too, and, as far as I am concerned, to reject it. I would therefore suggest to the fellow MEPs who are involved in the negotiations about this resolution to include this as part of the resolution and then to hold a regular plenary debate about this extremely serious matter at the earliest opportunity.
I think there is a high level of consensus indicated by those contributions both with regard to Seville and the suggestion of the leader of the Socialist Group. I am sure we can act appropriately in the course of the week.
Mr President, the House may be aware that the United States have announced this afternoon the arrest of a suspect for an alleged plot to detonate a radioactive dirty bomb on United States soil. The package of measures which were passed by this House before Christmas and immediately after Christmas on an effective European response to terrorism are still not on the statute book despite the pains that we went to deal with them quickly. On behalf of this House, I therefore ask you to call on the Justice and Home Affairs Ministers, who are meeting on Thursday of this week, to make sure that that package goes through as quickly as possible. I believe we owe it to our friends in the United States to ensure that Europe's safeguards against terrorism are as good as possible, since they are clearly still facing a very serious potential threat.
Mr President, I want to raise a different matter - the subject of Zimbabwe. I would like to first of all express my condolences to the much-afflicted people of Zimbabwe at the awful bus crash that took place near Masvingo in Zimbabwe last night, when over 30 trainee teachers were killed.
I would also like to express my concern at the rather hypocritical presence, or likely presence, of President Mugabe in Rome this week at the United Nations World Food Summit. I say 'hypocritical' because, of course, there are millions of people in Zimbabwe now who are suffering from food shortages and starvation, much of it as a result of the misguided land policies of President Mugabe. But of course it is also of concern to us that we are supposed to have a travel ban on President Mugabe and his associates. There are supposed to be sanctions against them and the fact that he can travel to conferences like this makes something of a mockery of those sanctions. Last month he was in New York at the United Nations World Children's Summit.
A final point: we have heard nothing about the results of the EU troika that went to southern Africa in the middle of last month. I specifically asked the members of the troika to take certain measures and to report back to us. Could I ask, in the light of all these points that I have raised, for the Council to make a full statement on the situation in Zimbabwe and the action that it intends to take?
Mr Van Orden, you can draw Mr Pique I Camps' attention to your concern about Zimbabwe when he addresses the House later this week.
The attendance of the President of Zimbabwe is consistent with rights under the UN Charter, even if appears curious.
Mr President, on a point of order, I shall respect your request not to raise the issue of the building but I wish to make two points. I presume the presence of the bacteria was detected through a regular check-up, because this is the second time this has happened here and we were promised regular check-ups. It is inevitable that unused buildings will become sick buildings if they are not regularly checked.
I should like to refer to Mrs Wallis' point regarding quite a lot of anecdotal evidence about Members' illnesses, particularly following the Strasbourg part-sessions. It would be a very useful exercise if Members would consider reporting to the medical services any unusual illnesses that they may have contracted and which are treated at home in their Member State. This applies also to staff, assistants, etc. The only way we will really find out whether there is more than anecdotal evidence is to have regular reports to the medical services. I propose, as a Quaestor, to discuss this with the medical services.
In view of those remarks, let me give the floor to Mrs Ludford, who was not allowed to speak earlier when she wished to make a point that may have been somewhat similar.
Mr President, on a point of order, as we are again discussing Legionella, my understanding of what you said earlier was that there was no guarantee that Legionella was not present. That is an important distinction. I should like to request that each Member of this Parliament receive a copy of the expert report.
Could we also have details of what the law is in France regarding the occupation of buildings found to have Legionella in their systems and, if possible, information on what would happen in other Member States if a building was found to have Legionella in it? We can then see, firstly, whether this building is being treated in the same way as other buildings would be in France and, secondly, how that compares to buildings in other Member States?
I mentioned earlier that we will establish a Members hotline. I take note of your questions but I would encourage colleagues that whatever questions, or comments they have, to feed them through that system. I want to give the maximum transparency but I want to do so with the maximum account being taken the concerns of Members and what reassurances it is appropriate to give in the circumstances.
Mr President, I will certainly not have anything to say about legionella at this point. I would like to address a question to you, one that, although it has no connection with the Guinness Book of Records, does indeed have to do with what may be the world's longest waiver of immunity proceedings. What is the position in the proceedings to waive the immunity of Marcello Dell'Utri MEP? Last Thursday, the Spanish Supreme Court threw out an application by counsel for Mr Berlusconi and Mr Dell'Utri for proceedings to be stayed and it authorised the Spanish judiciary to continue to proceed against the two persons named, one of them Mr Dell'Utri, who remains a Member of this House. Now, this attempt to waive immunity is not about bumps sustained in traffic or penalties for unauthorised parking, but serious offences such as fraud, tax evasion to the tune of millions, suspected membership of a Mafia organisation, and so on.
This action for the waiver of immunity has been gathering dust in the Committee on Legal Affairs and Citizens' Rights for over a year and a half. The Spanish judicial authorities have now sorted out the issues of interest to the Spanish, and so there are no longer any reasons to leave this case in the hands of the Committee on Legal Affairs and Citizens' Rights. The following are my requests of you:
Firstly, if you have more up-to-date news of the state of play, please present it to us. Secondly, if you do not have new information on how things stand, I would ask you to communicate with the chairman of the Committee on Legal Affairs and Citizens' Rights in order to get this matter into plenary as quickly as possible.
We in the Socialist Group want this for two reasons: firstly, because of the circumstances involving Mr Dell'Utri, but also because it is not acceptable that cases of such wide scope which have extended over such a long period should not be brought into plenary. It is not only an impediment to us as Members of this House, but also prevents the Members concerned from making statements to justify themselves here in plenary and in the relevant committee. We therefore ask you to speed matters up now, so that Parliament should not be subject to unjustified suspicions.
On the procedural question as distinct from the substantive question, my understanding is that the Committee on Legal Affairs and the Internal Market has or will be requesting additional information from the Spanish authorities - I presume in the light of what you have just said.
Let me turn to our rapporteur for the Legal Affairs Committee, Mr MacCormick. If he is in a position to shed any light on this question, I would be happy to hear his view.
Mr President, on a point of order, the matter came before the Committee on Legal Affairs and the Internal Market earlier this year. Against my own advice the Legal Affairs Committee held that further and clearer information was required and a letter was sent requesting such information, to which I understand no reply has yet been received. However, about a couple of weeks ago I raised this at the coordinators' meeting of the Legal Affairs Committee, saying that I hoped that a further inquiry might be made in order to clarify this matter one way or the other, as we ought, as speedily as we reasonably can.
Mr President, a little while ago you very vigorously wrote to Air France protesting at conditions in which people travel to this Parliament. You received a very emollient reply from Air France assuring you that no such untoward thing would occur ever again. I should like to report to Members of the House, who I am sure will feel an agony of sympathy for me, that today, for the second successive occasion, on turning up at Edinburgh Airport in good time for my check-in for the Air France flight from Edinburgh to Paris to catch the Strasbourg plane, I was told the plane was overbooked and I should re-route myself via Brussels in order to arrive here for 5 o'clock. This is a pretty poor show and I have written a letter drawing attention to this shabby state of affairs - which will, no doubt, not receive as emollient a reply as yours did. I am sorry because I had hoped to raise a point about the agenda, which we have now adopted. Perhaps I will have a chance tomorrow morning.
It seems that as regards the question raised by Mr Schulz the matter is in hand but perhaps we will write a note to colleagues in the Committee on Legal Affairs and the Internal Market urging that due attention be given to this follow-up question.
Mr President, I would like to thank Mrs Banotti for pointing out that we have had a problem with bacteria of this sort before - two years ago, in fact - and in the days before the Friday plenary sittings were done away with.
As this topic is back on the agenda in this part-session, I find it very interesting that these same bacteria should choose this of all times to put in a reappearance. This is not to say that I do not take this matter seriously, or that thorough checks should not be made, but I do take the view that an objective examination should be carried out rather than inflaming emotions and mixing up different issues that have nothing to do with each other. If there really is a problem with the building, then, for God's sake, we will just have to move into the Palais de l'Europe across the river. We could be accommodated there for this part-session on a provisional basis. I really do, though, want to take a stand against the ballyhoo and hysteria with which this serious topic is being treated.
It is important to distinguish between two separate things. How colleagues wish to react to the scientific evidence that there may be a bacterium, may be either scientific or political. But the existence of the bacterium was established scientifically and was not itself a political act. It is important to draw that distinction.
Mr President, this is not a point of order; I would just like to draw attention to something.
While Parliament has been worrying about the health of its Members, 24 000 people world-wide have died of hunger today, most of them women and children. The World Food Summit begins today in Rome and it should be noted that only 3% of the commitments given five years ago have been fulfilled.
When will we discuss this in detail in Parliament?
Allow me, therefore, to draw the attention of all politicians and institutions to this situation, since we have a great responsibility in this field.
Mr President, as the first Member so far to actually refer to the Rules can I raise a point of order under Rule 137(1) which relates to explanations of vote.
I requested from the services an explanation of vote on Mr Cappato's proposal for a suspension of the session. I would like to know why you have not given it to me and given me the opportunity of explaining that while I agree with Mr Duhamel that the building is as safe as is reasonable, it is as stupid and expensive as always to meet here. That is why I voted in favour of suspending the session.
You are such an expert on the Rules of Procedure that you will know that Rule 137(2) says that explanations of vote shall not be admissible in cases of votes in procedural matters. I know that you knew that already.
Mr President, last Monday and Tuesday, 3 and 4 June, I was pleased to take part in the work of the EU-Bulgaria Joint Parliamentary Committee. I would like to express my concern here at the situation in the energy sector in Bulgaria. Before the end of the year, Bulgaria and the European Union have to decide on the definitive date for closing units 3 and 4 of the Kozloduy nuclear power station.
All the representatives of the Bulgarian Parliament - both the party in power and the opposition - and of the government were unanimous in stressing that the closure of these units will, or would be extremely harmful to the Bulgarian economy. I feel - and this is why I have taken the floor - that we must ensure that Bulgaria and the Bulgarian people do not see these negotiations as a threat to themselves or to their desire to accede to the European Union as soon as possible.
Mr President, a few days ago, port workers were savagely attacked in the port of Piraeus on the orders of the Greek Government. ?he port police, the metropolitan police and special armed forces launched a particularly ferocious attack on port workers striking for insurance rights and more humane working conditions.
A ship was ordered to continue on its way, despite the fact that the president of merchant fleet engineers was hanging on to its ramp. Shipowners in the port were seen directing the attack by the special forces and several dozen injured people were treated as common criminals, just for defending their basic rights.
This is where policies on insurance systems, including the policy of the European Union, lead; this is what happens when you refer to grass-roots movements as terrorism. I should like this to be noted and for you to intervene in order to ensure that we do not witness a repeat occurrence of such ugly scenes.
Mr President, I am afraid the best has not been saved for last, as the saying goes, for I have to inform Mr Schultz - this being the world cup season - that a thundering own-goal has been scored. In other words, he asked a question on the issue of Mr Dell'Utri's immunity and then answered it himself. I remember the vote held on the matter in the Committee on Legal Affairs and the Internal Market. The committee adopted the decision to request further information from the Spanish judiciary on the case. Now, then, it is not the European Parliament or the Committee on Legal Affairs which is holding back but the Spanish judiciary, which, in all probability, no longer knowing which way to turn, not knowing how exactly to respond to the European Parliament's request, is playing for time.
There may, however, be another reason: if we consider that the investigation was very thorough, it would appear that the magistrate dealing with the case has realised that he has very little or no evidence with which to proceed. What we have here, then, are delaying tactics, a delaying strategy, in which the Spanish judiciary is continuing to pad out an indefinite investigation with the intention of keeping the matter open and never resolving it.
I know you have provoked Mr Schulz into further comment but I would ask him to exercise self-restraint.
I would suggest that I send a note to the Committee on Legal Affairs and the Internal Market to seek an update and to seek reassurance that the engagement with the relevant authorities in Spain is advancing by due process. If we can agree to do that, we would have found at least the next necessary step.
Mr President, you said the trade unions have been consulted. I would like to know whether all workers have been consulted. After all, we are not going to lose our jobs as MEPs if we do not turn up but some of the workers might.
Can I also have assurances that the trade unions have not been pressurised? I know that pressure has been put on them in the past about this building, so I would like to seek those assurances on behalf of the trade unions and the other workers.
So far as I am informed, you are expressing concerns on behalf of the trade unions which they have not yet expressed for themselves. To the best of my information, no one has felt a coercive influence by the institution internally or externally, and no member of staff has had any indication from the institution of a threat to their employment. The questions you pose would be valid if they were the views of the trade unions but I suppose we should let the trade unions in the first instance express their own concerns.
The next item is the joint debate on the following reports:
A5-0008/2002 by Richard Corbett, on behalf of the Committee on Constitutional Affairs, on the General Revision of the Rules of Procedure (2001/2040(REG));
A5-0252/2000 by Richard Corbett, on behalf of the Committee on Constitutional Affairs, on amendments to Parliament's Rules of Procedure to ensure balanced rights between individual Members and Groups (1999/2181(REG))
A5-0306/2000 by Lord Inglewood, on behalf of the Committee on Constitutional Affairs, on the amendment of the Rules of Procedure as regards provisions governing the justification of amendments (1999/2195(REG)).
Mr President, thank you for your kind words of support which I trust apply to every proposal in the report. I have ten minutes speaking time, I intend to take five now and five at the end of the debate so that I can reply to some of the points taken, as I am entitled to do under the Rules.
On a point of order, I interrupt the rapporteur to say that I am extremely pleased that you are the first Member to start using that procedure. I would highly commend it to the political groups as a standard practice for all our debates.
Mr President, thank you, but I am not the first to do so. Ms Thorning-Schmidt created the precedent not very long ago.
It is with great pleasure that I am able at last to present these two reports, the general revision of the rules and a particular report which has been waiting even longer to be put on our agenda. I should like to comment mainly on the general amendment of the Rules of Procedure.
There are several reasons that compel us to revise our Rules and that are at the origin of this report. One is that we are facing enlargement and we will soon be a parliament of at least 732 Members. We must streamline our procedures and focus more on priorities if we are to function effectively as the democratic voice of the peoples of Europe.
Secondly, the Nice Treaty, although not yet ratified, implies a certain number of specific changes which, if we vote for them today, will come into force as the Treaty of Nice, or equivalent provisions, come into force. We are not prejudicing the result of any national decision-taking procedure with regard to ratification of that Treaty.
Thirdly, there was the series of problems identified by the Bureau of Parliament in the report by Mr Provan, who is sitting just behind you ready to chair this debate, and a very appropriate chairman he will be.
All this has been drawn together in the committee's report and it is a package of nearly 120 specific changes to our Rules of Procedure. Over 80 of them are not controversial. There are, however, a few that are and I will focus my comments on just a few of those.
Firstly, there is a whole package of measures to try and streamline our procedures in plenary, to try to decongest plenary, especially at voting time, but also in general. That is the item that Members single out as being in need of reform, but it is very difficult to agree on reforms meeting with the necessary support. We have put forward a number of suggestions that non-controversial items, i.e. items that get a majority of more than 90% in committee, should be assumed to be non-controversial and go through plenary with a single vote - no amendments and no debate - unless there is a specific request to have a debate or to invite amendments. The burden of proof would be that way round.
Secondly, for some own-initiative reports we should have the option of noting the report of the committee as it stands and forwarding it to the other institutions, without trying to redraft paragraph by paragraph in plenary in a drafting committee of over 600 members.
Thirdly, when he or she judges it useful, the President should be allowed to send reports which have attracted a very large number of amendments back to committee for the committee to act as a sort of filter and test which amendments have a measure of support and which do not. Those that are supported by less than one tenth of the members in committee would not need to be put to the vote in plenary because it is clear that they have no chance of being adopted. They will remain on paper, they will have been circulated and put on record but they need not detain the whole House with voting on them. That, along with several other minor measures which for reasons of time I will not go into, should decongest our plenary.
We also propose to scrap the topical and urgent procedure, not the subjects of course, these would be dealt with by other existing procedures or new procedures more appropriate to those subjects.
We also suggest changing the way we have our debates. Some Members are strongly in favour of switching to a "catch-the-eye" system as Mr Provan proposed, some strongly against. We have come up with a compromise: we start each debate, as now, with speakers from each group, maybe one or two or even three rounds of speakers, but allowing ourselves for the possibility of finishing with a "catch-the-eye" debate. That would enliven our proceedings. The same people might speak again in response to what has been said and no doubt Members who have stayed in the Chamber throughout the debate will catch the eye of the President and be able to speak.
That is a reasonable and workable compromise. It conforms to what the Conference of Presidents said, because it has the word "may". It could be tried out for a period and if it does not work we can abandon it. If it does work we can continue. I would urge those in the House who are hesitating to give it a try. Why not try out something new? See if it works. Give us the chance to enliven our debates.
Mr President, I see it says seven minutes, but if you remember you interrupted me for at least two minutes at the beginning.
I will close with a short remark on my other report. I will not go through all the items in my own report. The other report was drafted at a time when we were facing accusations that our Rules discriminated against Members who do not belong to a political group. Our committee made an inventory of all the places in the Rules where you could imagine that might be the case or where it clearly is the case. We came up with possible remedies to each of those cases. Those will be put to the House.
There are some that the House will judge are not necessary and we may have been over-zealous in our work. There are others the House will be able to approve. It is appropriate that the groups look at this. I know some have suddenly asked for more time. That is curious for a report that has been ready for a year and a half and has been envisaged for some time that it be taken in conjunction with this main report of mine, the general revision. I would regret it if it has to be referred back to committee. If necessary then fine, but it would be better to proceed and deal with this matter, recognising that further work on this is required at other levels besides the Rules of Procedure
I will stop now to allow myself some time to reply to the debate at the end.
You have put in so much work and you have waited so long to speak to us that you can avail of the full 40 seconds available to you to reply at the end. I am sure my interruption was at least five minutes long and I ask the president in the chair to take that into account whenever you come to reply.
Mr President, I imagine that the vast majority of Members of this House have not even noticed the Inglewood report sitting so closely in the shadow of the two Corbett reports as it does. I must begin by congratulating Mr Corbett on the very comprehensive work that he has carried out in this wide-ranging review of the Rules.
The Inglewood report, like the second Corbett report, was prepared around two years ago because of initial internal inconsistencies in the Rules of this House, as then drafted, in respect of the justification of amendments. At that time it was thought it would be brought forward quite quickly, and then could be amended if necessary, as part of the more wide-ranging debate about the Rules we are currently engaged in. It did not happen. Indeed, it disappeared over the horizon more or less completely. I would just like to record my gratitude to the Fisheries Committee, which is not usually associated with these matters, for having, as far as I know, been the only other people involved in this Parliament, other than myself, and possibly Mr Corbett, who had appreciated it had not gone forward.
Nevertheless, what was originally intended to be a precursor to the general revision of the Rules is now seen as something running in parallel with them and, in fact, is substantively part of the overall package.
In simple terms, it is proposed that the question of whether or not amendments should be justified individually, calls for a single answer regardless of the context in which they are tabled.
Secondly, it is suggested that a strict obligation to justify every amendment in this House does not really make sense. It is recognised that an individual justification can be helpful in the context of legislative procedures.
Finally, in the interests of clarity and legal certainty, and also to avoid certain technical problems, the individual justifications of amendments should remain the responsibility of their authors and, consequently, should not be put to the vote. I would like to commend my report to the House.
Mr President, Mr Corbett's report is excellent and I am very glad that it has finally found its way here so we can vote on it.
Not only will it make our lives easier by shortening our voting times, more importantly, it will make what we do in this House more transparent, more comprehensible to the outside world, because votes would focus on the key issues without taking away the right of minorities to express views.
Focusing on the issue of urgencies and the changes proposed by Mr Corbett, I know some Members are concerned at how human rights and topical and urgent items will be dealt with if the present procedure is abolished. What is proposed gives us a much better option. For human rights, the relevant committee - the Committee on Foreign Affairs - would bring forward a resolution on human rights. That means that human rights would be dealt with in exactly the same way as any other important issue in this House, in committee, in a considered manner, rather than rushed through on a Thursday afternoon in Strasbourg when very few Members are here. I hope that we in this House will support this very important proposal and work better on human rights.
I have been an MEP for four years and since I have been here there have been constant complaints that there are too many votes, we do not know what we are voting for, there are hundreds of amendments in plenary. If we want to change that, we have to vote on this report and vote for change. Unless we do, there will be no change, we will be back to the status quo and the complaints will continue. Please support the Corbett report.
Mr President, I should like to congratulate Mr Corbett warmly on something which I am tempted to refer to as a magnus opus, as well as Mr Inglewood on his contribution to the same. These reports seem to codify nearly everything we have recently experienced in Parliament. They also contribute to the development of the European constitution. I believe that in this respect, we should not underestimate the importance of this matter as a whole.
The Committee on Budgets has tabled fifteen amendments, not to this report, of course, but to the issue underlying this report. Ultimately, this is about one thing and one thing only: this Parliament mainly has a traditional power, namely a budgetary power. We, together with the Council, make up the budgetary authority. It strikes me time and again that many people do not always realise this. On occasions, they ask the Commission questions about issues on which we ourselves have to decide. This decision-making power also brings with it a certain responsibility which is expressed in two ways. Firstly, in the work of the committee itself, of course, but secondly, in the cooperation with the other committees. An important part of these amendments are about this cooperation with other committees. They aim to let this cooperation run as smoothly, efficiently and even-handedly as possible.
Secondly, this, in turn, means that everyone who asks a question or makes a decision, must try to produce a financial memorandum, so that they have an insight into the financial side and can thus give substance to our extremely important competence in the field of finances. A competence which we hope will be extended to include areas where it does not exist.
Mr President, I would like to start by congratulating both rapporteurs on this debate and on these reports. Speaking on behalf of the Committee on Budgetary Control, I would like to say that fourteen committees submitted opinions, so just reading all that and sorting through it was a great labour, Mr Corbett. Many congratulations on your achievement.
For our part, we in the Committee on Budgetary Control worked on two issues. One has to do with the Court of Auditors, and you have taken it on board in its entirety, notably the appointment of the Court's members as carried out by us in the committee and in plenary, which has been customary ever since Mr Lamassoure and Mr Bourlanges produced their reports in 1992 and 1995 respectively. For the sake of the rules' clarity, that now has to be firmly established.
The second issue has to do with OLAF, and gave rise to much controversy as to how members should be treated by OLAF or should act in regard to it. At the time, we in the Committee on Budgetary Control had delivered an opinion on behalf of the Committee on Constitutional Affairs, which, however, found its way into plenary by another route. Our opinion was thus dropped at the time. This then resulted in a complaint. I think that now the time has come when we can consistently and properly put members in such a position as regards how they deal with OLAF and act in relation to it, that they are not lumped together with the administration. The Group of the European People's Party (Christian Democrats) and European Democrats has now tabled an amendment on this, and I wish to support it. In the final analysis, it covers the amendment by the Committee on Budgetary Control which you have been unable to deal with in your report. I would be happy if we could vote for it, and then we would no longer need the complaint and the appeal.
Mr President, first of all I too would like to congratulate the rapporteur on the excellent work that he has done, especially in watering down his initial proposals in order to achieve consensus, something that always creates momentum for reform in this House. That is exactly what we need, a momentum behind the reform so that we achieve it rather than just talking about it. I hope that the entire House will support the compromise amendments that he has agreed with various groups within the House.
Of course, the amendments the Committee on Citizens' Freedoms placed before the committee responsible did not receive universal support. Nonetheless we were dealing with the Member States' possibility of making legislative proposals under Article 67 of the EC Treaty and the developments and gaps in that practice. We are similarly looking at the category of amendments that relate to responsibility of the committee in relation to the respect for fundamental rights in the EU. Although, as I said, our opinion was not carried in its entirety, I nonetheless will support and will urge others to support, the rapporteur.
Let me add a note of caution, this revision does not refer to the interinstitutional agreement on confidential information and sensitive documents, known as the Brok Agreement, which is still under negotiation with the Council. I must urge the House to think very carefully before accepting the so-called Brok Framework Agreement, because it puts Parliament at a great disadvantage compared to any of the other institutions. It actually gives ordinary members of the public a greater right of access to sensitive documents in that any request must be duly considered. Under these proposals, Parliament is in an imbalanced situation in that we have no right to initiate access to confidential documents. With those caveats and those warnings, I urge the House to totally support the rapporteur's proposals.
Mr President, reforming the Rules of Procedure so as to enable Parliament to function in a particularly efficient, democratic and transparent fashion was certainly a very major challenge for the rapporteurs. I think it can also help to consolidate plenary's political image. It is therefore very important to steer clear of every tendency to make plenary's work bureaucratic.
On behalf of the Committee on Economic and Monetary Affairs, I welcome the incorporation of proposals for dialogue with the European Central Bank and also those on the economic policy guidelines. In this context, I would like to emphasise that relationships between the institutions change over a certain period of time. We really do have to change the nature of these relationships and fill them with new life over and over again. This should be a general characteristic of future debates on the Rules of Procedure; these debates should not be matters of no consequence, but should make it clear that, in this Parliament of ours, rules are not made as ends in themselves but, on the one hand, they are made in order to improve the quality of the work done and to tighten up working procedures and give them more focus and, on the other hand, in order to bring to light those essential aspects that are important for enhancing Parliament's political standing in the eyes of the public.
It is at this point that I have to touch on something which, in my view, the rapporteurs and we as plenary have to reconsider. I consider Amendment No 59 to Article 110a to be problematic. I can see the justified concern to do everything possible to really get the right and important political debates conducted in plenary, but not all debates on foreign or security policy are, by definition, of greater value than, for example, the issues that are brought to a conclusion in the specialist committees, because it has become clear that only a huge majority can prepare the way for a second reading and for success in a contest with the Council.
The new rules must not lead to a situation in which, at the conclusion of a debate in a committee, we organise non-existent pseudo-majorities to vote against a report in order to comply with the formal requirements for getting it debated in plenary. I really would consider that an avoidable piece of bureaucracy. Perhaps the rapporteurs will come up with a better selection procedure and thus enable us to reach agreement this week. I really do think it important that this amendment should not be adopted in the form proposed.
I would also ask the rapporteur to clarify what he expects Parliament and the committees to do with Amendments Nos 87 and 88, as we are not an executive, for which farthings or pennies or cents and ?
(The President cut the speaker off)
Mr President, following the Maastricht Treaty, I was joint rapporteur on the adjustments to the Rules of Procedure that became necessary. I know just how laborious that is, and so my thanks and congratulations to Mr Corbett are all the more heartfelt.
Let me make a general comment before I deal with three points raised by the Committee on Legal Affairs. The objective of strengthening plenary and having the great political debates carried on here is a good one, but if you want to do that, you have to give the committees greater responsibility. That is possible only if you raise the hurdles on the route from committee to plenary. That is absolutely imperative. What Mr Corbett and the committee are proposing is going in the right direction. Perhaps we will have to go a little further in the future.
There were, and are, three points of importance to the Committee on Legal Affairs. The first is legislative initiatives. Outside, we call for Parliament to have the right to initiate legislation, a right which we have only in a very limited form. The obstacles put in our way by Parliament itself are quite appalling. To take just one example, an initiative by me on discrimination in legal aid was stuck in the Conference of Committee Chairmen for many, many months. These are the obstacles you have to demolish.
The second point has to do with the votes to confirm the President of the Commission and the Commission as a whole. Here, the procedures in the Member States are utterly different. In Parliament's present position, I consider a secret ballot rather than a roll call to be, in both instances, a very important safeguard for Parliament.
As a final point, I concur with what has been said about OLAF. A large number in my group will give it their support.
Mr President, I wish to begin by congratulating Mr Corbett on the quality of his report. In this report on the general revision of the Rules of Procedure, the rapporteur puts forward proposals that would enable us to simplify procedures and to focus parliamentary work on legislation and on topical and important political debates.
In the opinion of the Committee on Employment and Social Affairs, I highlighted some issues that seek, in some way, to optimise the performance of this institution. These issues are: with regard to Question Time, the President of the sitting should have the option of referring questions for Question Time to the committee responsible, which would have the advantage of freeing up time in plenary for debates. It is also important that, under the open method of coordination, the European Parliament should not run the risk of being excluded from the debate on issues of the utmost importance. Hence, the proposal that I put forward in my opinion seeks to refer the decision on the process to be followed to the committee responsible, which may then propose that a report be drawn up. Another aspect that should not be overlooked - although it has been - is that the committee responsible may decide, in the light of reports and annual reports of the Council and the Commission, to request individual members of the Council to appear before the committee to answer questions. The purpose of this would be, once again, to increase the European Parliament's influence under the open method of coordination, thereby making it more effective.
Finally, I should like to highlight the close relationship that exists between lifelong learning and the issues that fall within the remit of the Committee on Employment and Social Affairs, which would make it logical to include this matter amongst the competences of that parliamentary committee.
Mr President, I would have liked a bit more time to prepare my speech, but that means I will certainly keep to the speaking time.
Parliament must become the Centre Court of European debate. That is our ambition, but on its own it is of course not enough for us to want it; we also have to adapt our ways of operating accordingly. That, I think, is at the heart of the report that the Committee on Constitutional Affairs has adopted. The Group of the European People's Party (Christian Democrats) and European Democrats strongly supports this objective.
We wish to thank Mr Corbett most warmly for the multitude of ideas he has elaborated here, which will carry us further forward. We wish to thank him for his meticulous work on highly complex legal material. We also wish to thank him for his exemplary cooperation and frankness, which have been a hallmark of this consultation process, which has gone on for a year and a half already.
We want our work to become more political, for us to concentrate on the essentials, and we also want to organise it in a more responsible way. We want the current affairs debate, which is soon to be introduced, to make us more political. It is quite extraordinary that we have to make use of instrumental crowbars in order to get a current issue into this honourable House. We have to demand statements by the Commission or the Council in order to be able to express ourselves on the burning political issues of the day. One consequence of that is that the spectacle the European summits provide continues to get more attention than the decisions reached in this Parliament of ours. We need changes to our Rules of Procedure in order to achieve better balance in this respect.
We also want to work in a more concentrated way. We need to do without time-consuming routine resolutions, even though many Members have become attached to them. We need a simplified procedure for uncontroversial reports in order to be able to concentrate on our legislative work. We in this House are all aware that by now some 80% of European legislation needs Parliament's consent, but I doubt whether more than half of our time in plenary session is spent on legislative work.
We should also do something about working in a somewhat more responsible manner once our decisions have acquired legal effect and become something more than just demands and resolutions. That is why the proposal is rightly made to give the Committee on Budgets and the Committee on Legal Affairs and the Internal Market greater responsibility for compatibility with the Budget and with the law. There is no point in us making demands that cannot come to anything due to financial considerations or the absence of any basis in law.
At the same time, though, we want to safeguard the rights of individual MEPs and those of the groups. It goes without saying that Members of this Parliament must have the right to speak here in their mother tongue, and that the groups must be entitled to put motions, but the prospect of eastward enlargement and the need to prevent this House being fragmented requires us to tighten up somewhat the conditions for the formation of groups.
If I may mention my personal view, individual arrangements for bringing texts into plenary without them being discussed in committee have to be restricted, in order to enable them to be better prepared, and we have to limit them to really urgent cases. I say this with particular reference to the matters for urgent debate, which have recently developed into a procedure in which a relatively small number of Members are able to pass Parliamentary resolutions at a point when most of us are already on our way home.
The procedure has to guarantee that as many Members as are able attend the group and committee discussions. Exceptions should be permitted only in cases of real urgency.
The Group of the European People's Party (Christian Democrats) and European Democrats supports changes in this House that improve the way we work, making us more political, more visible and the European Union more democratic.
Mr President, I am especially delighted that I can comment on the important Corbett report concerning a more political and more exciting Parliament that also appeals to the press and the people. A real parliament, in other words. Needless to say, we as Parliament still too often lack powers. In defence, migration, agriculture and in other areas too, and this is what the fight in the Convention about the future of Europe is about. At the moment, the European Commission and Council are often too technocratic in this respect too. They drag us down into detail and thus conceal the real political choices. These are subsequently brought to us in an ambiguous format which, in turn, has a negative bearing on their appeal to the citizen.
Perhaps we as Parliament should be given a temporary foot and mouth inquiry committee, modelled on the BSE inquiry committee. These are ways in which we can turn into a tiger rather than a toothless lamb. Every parliamentary committee can already develop activities in order to become more powerful, and we actually want to gain a more solid position as Parliament, much like the American Congress and the Senate.
Today, we are, in fact, tackling a component, an important component in which tradition, technocracy and - unfortunately - conservatism have hampered us too much in order to become a more political and more interesting parliament. Nowadays, we often have a list, sometimes in the form of insulting one-minute statements, which make a mockery of the parliamentary debates. The most insulting of all must be that the Commission and the Council sometimes take up three times as much speaking time as all the group leaders combined. I would ask the Commission and the Council at this stage to adopt more stringent restrictions of their own volition. Subsequently, we ourselves must limit the number of speakers on behalf of the group. We must liven up the debate here and there by using the catch-the-eye principle. This principle should not be used for empty talk, but exactly allow those who have already spoken to take the floor again, so that a true dialogue can take place.
I should now like to turn to the point of urgent debates. I have the honour of coordinating the urgent resolutions on behalf of the PSE Group. This is often a disgrace in my view. The groundwork is far too cursory and judgment is passed on all manner of things without the specialist committees being involved. I recognise that human rights can warrant a resolution and be of value to a government or country involved. These, however, should be prepared thoroughly and be closely monitored, even following adoption, and be given a sound follow-up. My group supports the idea of the human rights/NGO community and in this respect, has asked Pat Cox and yourselves to set up a parliamentary committee with a wide remit, much like the Committee on Women's Rights and Equal Opportunities, at the earliest opportunity. In that case, the urgent debates can be abolished and we will gain a far better and more credible perspective. I am interested to hear the reactions to this.
Mr Corbett has done a considerable amount of work and made compromises in order to reach a common position. With this, Parliament has searched its own conscience. We as Parliament, would, pending the forthcoming enlargement by 10 to 12 new Member States, ask for frequent reforms of all European institutions, including the Council and the Commission. This is also required as a matter of urgency. However, we should not at the same time be frightened about carrying out reforms that are desperately needed ourselves. We should admit that the previous reforms of the European Parliament have achieved precious little. They can be summed up as much ado about nothing. This is because individual interests, interests of smaller groups, one-sided interests and ever tighter legislation, time and again, result in voting on hundreds of amendments, split votes and roll-call votes. Mr Corbett has made a valiant effort in all these areas and has sought to compromise. However, the self-same interests are threatening to undermine the whole show again. I call on all fellow MEPs to serve the total interest of our Parliament's democratic politics and not to remain focused on one-sided interests. Indeed, by voting on the Corbett report with a majority, we should demonstrate that we are up to the task, and the fruits should be a little more significant this time. Parliament should have the courage to shrug off its past.
Mr President, every parliament needs a Richard Corbett - a man whose knowledge of and commitment to the Rules of Procedure is beyond compare and, although my expertise is less than his, I fully share with Mr Corbett the belief that good rules make for sound democracy. The reform package that we have before us is not revolutionary, but it amounts to a sensible and incremental change which will contribute towards making this Parliament far more mature, efficient and transparent.
I trust that the conservatism that is sometimes displayed by representatives of the PPE and PSE Groups on this question will not, at this late stage, hinder the drive towards reform. That would be an incredibly poor signal to send out to the Convention and would seriously weaken the standing of our parliamentary delegation.
The Liberal Group puts great stress on trying to make plenary sessions livelier. That is why we propose an amendment to make the "catch-the-eye" procedure mandatory rather than voluntary, along with another amendment to ensure that it is practical to interrupt speakers without penalising their speaking time. We need more drama in this place, more critical exchanges and a better balance between the necessary privileges of the party groups and the rights of individual members to express themselves.
Mr President, I would like to say to Mr Duff that I am one of those conservative people, although I belong to neither the Group of the Party of European Socialists nor the Group of the European People's Party (Christian Democrats) and European Democrats.
My group was quick to express great doubts about the need for revision of the Rules of Procedure which goes beyond the reforms necessary after Nice, and we raised sincere objections to the method which has changed this report from a report introducing minor changes to a report based on Mr Corbett's creativity more than a genuine need. Indeed, I would remind you by way of context that very many of the reforms which he himself, moreoever, has introduced in past years have not been implemented, notably the legislation on the Commission's powers. Mindful of this, we have worked quickly to avoid any of his main proposals subsequently being adopted by the House. We will see what happens tomorrow. Indeed, I defy anybody, Mr President, to predict what will happen during the vote tomorrow as things stand, for these reforms are, as I said, extremely wide-ranging and incoherent.
I would like to raise two very brief points if I may, Mr President. First of all, we objected strongly to the idea of a quantitative rather than a qualitative approach, deciding what to deal with in plenary and what to refer back to committee purely on the basis of the number of amendments or the number of votes cast for and against.
The truth of the matter, as things stand in Parliament, is that all those lengthy, tedious voting sessions are essentially the result of poor preparation in committee. The committees that do their work properly are those which are able, under the current system, to keep voting time to a minimum and to put just a few genuinely important points to the vote in plenary; those which do not succeed in doing this are precisely those committees which cause us to waste time.
Furthermore, we are extremely sceptical as regards the option of referring reports back to committee, of letting the committees make the decisions in the cases stipulated by the Corbett report. We are concerned for the simple reason that Parliamentary committees do not always reflect the views of the majority of Parliament, and we would be in very great danger of ending up with conflicting resolutions with conflicting content.
I would like to have said a lot more but my time is running out. I would, in any case, like to thank Mr Corbett for his work - despite the fact that he has not listened to most of my speech!
Mr President, ladies and gentlemen, before I consider a number of the proposals to amend our Rules of Procedure which my group does not go along with, I really must express my sincere thanks to our rapporteur Mr Corbett for the immense amount of work he has done. We have been discussing for over a year now how our work in Parliament can be made more efficient and more lively. The commitment Mr Corbett has shown, both in committee and together with other Members of this House, to bringing about changes in this area is indeed admirable.
It is proposed in the report that Rule 50 of the Rules of Procedure should be amended by the abolition of debates on topical and urgent subjects and the insertion of new rules introducing such things as a special debate on highly topical events, especially of a political nature. Such a special debate would be decided on at the beginning of each part-session on Monday afternoon. Although there is much to be said for this proposal, my group would prefer us to stick with the present rule.
Why is this so? The main argument against the innovation is that the special debate would not result in anything. It is not, in our view, acceptable to do without a vote in plenary on the issue in question, above all because our debates on matters of topical and urgent importance have hitherto seen us pass resolutions which express positions especially on human rights violations, which give significant support and encouragement to many who campaign for democracy and human rights in the countries in question. No, my group does not want us to let this important political tool fall from our hands.
Procedural matters are not just binding rules for our work together, but also have to do with power. This makes it all too understandable that small groups subject every paragraph to the minutest examination under the magnifying glass. The Rules of Procedure must ensure that groups are treated equally and must not limit small groups' parliamentary opportunities. I take these premises as my starting point in rejecting, on behalf of my group, the report's proposed amendment to Rule 110 of the Rules of Procedure, which amendment provides that, in future, groups will not be able to introduce amendments into plenary on their own; only two groups acting jointly, or 32 Members, will be able to do so.
This proposal has two snags. One is that it is not evident why 32 MEPs should have more rights than a political group. The other is that we consider it to be a group's legitimate parliamentary right to table amendments to be voted on in plenary. It goes without saying that amendments express the groups' political will. As for the argument presented by Mr van den Berg, that small groups' amendments have no chance anyway and that they get in the way of voting, I do not believe that that holds water.
In committee, I moved that the Rules of Procedure should be framed in gender-neutral language, and Mr Corbett agreed with this. That had not been done the last time, for some reason or other. I hope that something can now be done about this in cooperation with the services.
Mr President, all MEPs are entitled to be treated equally, whether they are part of a large political group or are here as sole representatives of a group of electors. Our task is to ensure equality among elected representatives and a situation in which we all have the same opportunities to be active in Parliament. The political groups constitute a practical arrangement for giving MEPs the opportunity to work in conjunction with more or less like-minded people. A political group cannot have special rights to which MEPs outside the groups do not also have access. Otherwise, we should not be equal under the law.
The principle of equality applies everywhere in the EU, including in this Parliament. I am pleased that this was expressly stated by the Court of Justice in the grounds of the judgment whereby the Technical Group was disbanded because it expressly stated that it did not want to be a political group. The judgment requires Parliament to go through the various arrangements for MEPs and ensure that no discrimination takes place against those MEPs who do not form part of a group. By implying in its judgment that MEPs who are nonetheless discriminated against are welcome to initiate new legal proceedings, the Court is doubtless concerned to ensure that the principle of equality is observed to the full.
The Corbett report is not a response to the Court's judgment. It contains a long list of proposals designed to strengthen the groups, and it will also make it more difficult to form new political groups. In future, at least 16 MEPs from a fifth of the Member States will be needed to form a group. That is the compromise forced through by the large groups. I have doubts about both the wisdom and the legality of this restriction, which might lead to the regionalists still perhaps being without their own group and to the Group of the Greens/European Free Alliance perhaps having no group following the next elections. Whether one agrees or disagrees with the regionalists, they nonetheless have a common programme and are part of a common, supranational federation of parties in the form of the European Free Alliance. There are not enough of them to form their own group, but should they not be entitled to act as an independent political entity if they wish to do so? The Greens were also such an entity before there were enough of them to form a political group. Are we to lose a green group in Parliament because the Greens do not have sufficient support in an enlarged EU or because, following an election in Germany, they are perhaps back in a situation in which they have less than the minimum percentage of the votes which, undemocratically, is required of them if they are to be represented in Parliament. Alternatively, take the Italian radicals who, with their international radical party, are registered with the UN and who have a Belgian representative on their list. Can the seven Italian radicals be deprived of their equal political status with other groupings?
I think we are obliged to ensure that all those who cannot form an independent political group are able to have their proportionate rights recognised in the Rules of Procedure and by means of practical and pragmatic arrangements which guarantee genuine equal status. If a political group is entitled to have proposals placed on the agenda on every occasion, that same entitlement could be given to smaller groupings in turn. If a political group is entitled to table an endless number of proposals, MEPs outside the groups should be allowed, at least once in a while, to table a proposal and have it debated and put to the vote. If a political group is entitled to a certain budget and number of staff, MEPs outside the groups should be guaranteed their proportionate share of such a budget and number of staff.
A democracy is to be recognised by the way in which it treats its minorities. We are not fair to our minorities at present. We should give them the same rights enjoyed by those of us who have been fortunate enough to have a sufficient number of MEPs to form political groups. Why not give MEPs outside the groups the right to form a technical group so that they themselves are able to administer a mutual distribution of the rights due to a group. What we need is Corbett 2, giving individual MEPs their full rights.
Mr President, the Corbett report on the revision of the European Parliament's Rules of Procedure introduces some technical improvements, but it follows three general political guidelines that we do not support.
First of all, the report seeks to give new powers to the European Parliament that the Treaty does not confer on it; this is particularly the case in draft Amendments Nos 14, 29, 33, 45, 48, 49, 52, 53 and 56. In Amendment No 56 for example, the European Parliament takes upon itself the right to call on the Council to implement Article 7 of the TEU on possible breaches of human rights. Yet, as you know, and as the European Court of Justice has already reiterated, the European Parliament cannot proceed in this manner, as it is not an assembly with full sovereign powers. Parliament only possesses the powers that are specifically conferred on it by the Treaty.
The second guideline we do not support is that, in order to enter into force, many of the draft amendments assume that the Treaty of Nice will be ratified. Whether or not it will be ratified remains open to question. This is illustrated, for example, by draft Amendments Nos 8, 9, 41 and 58. Of course, you will say to me that if the Treaty of Nice is not subsequently ratified, these amendments will not enter into force and there will be no legal problems. I feel, however, that there is a problem of political behaviour: our prior approval of these amendments would be a clear dismissal of the views of the Irish people.
Lastly, the third unacceptable guideline is that the report reveals a certain inclination on the part of Parliament to silence minority groups, something that Mr Corbett kindly described earlier as 'simplifying procedures'. This regrettable inclination can be seen in particular in draft Amendments Nos 6, 59, 63, 68, 74, 85 and 101. Draft Amendment No 59, in particular, makes it more difficult for minority groups to table amendments to a text in plenary if they have not gained more than 10% of the votes in committee. And everything is in keeping with this. It is obvious, Mr President, this report, in our opinion, is not fit to be adopted.
Mr President, the first thing I want to specify is that I shall be referring in particular to the second of the Corbett reports, in other words, the Corbett report on balanced rights between individual Members and groups. This, however, is no reason not to thank him for the huge amount of work he has done on the general report and reiterate the comments made earlier by my Group Coordinator, Mr Wuemerling.
As time is short, I would like to specify that the second Corbett report discusses the fact that Parliament will continue to operate on the basis of political groups, or, where appropriate, these political groups will be supplemented by purely functional parliamentary groups composed of Non-attached Members.
The position of the Group of the European People's Party has been extremely clear from the start. We would like a parliament composed of political groups, which were the embryos that became the European political parties and will continue to be their driving force. The European Parliament is not a technical body, but rather a political assembly in which political decisions are taken, and the citizens have the right to know the political positions of the people making those decisions.
Choosing political groups over technical groups is the most transparent option. This does not mean reducing the rights of Members who do not want to join a group due to their political affinities. Individual MEPs, whether or not they are part of a group, have the same rights as Members. It would be something else altogether to give groups special rights which will not, of course, be granted to those who are not part of the existing groups, but the difference between the rights of a group and the rights of a Member must be made very clear.
The Corbett report has two objectives: first, to clarify that when MEPs decide to form a group, Parliament accepts their political affinity as a given, unless it is expressly denied; secondly, to increase the participation of Non-attached Members in the Conference of Presidents and the preparatory meetings. It thereby reinforces the rights of Non-attached Members without needing to introduce an artificial mixed group that would be a group only in name.
I am therefore calling for the Corbett report to be adopted, with the exception of the second point of the Resolution, which refers to the Sessional Service, as I do not think it fair to impose a responsibility on this Service that, in any case, should be that of the political groups.
Mr President, Mrs Frassoni has asked what it is we are about here today and what kind of problem we are trying to solve. Why fix something that is not broken? I have to disagree with you on that point, Mrs Frassoni. There is in fact something dysfunctional here in Parliament, and it is the process of debate which, for far too long, has been far too predictable and therefore quite boring as well. MEPs enter in turn and read out their two-minute speeches, and the result is Parliament in which there is in actual fact no proper lively debate. We do not give people the opportunity to see a parliament in which there is a real conflict of opinions, and that is of course a pity, for we do in fact have a parliament in which, in the committees, we have quite lively and spontaneous debates. People just do not get to see that, however. The Corbett report tries to create a basis for a more lively debate and, clearly, it is very negative to object to this 'catch-the-eye' procedure. One thing is certain, however, and that is that, if we ourselves do not try to do something, nothing will happen. I therefore think that we need to put the lid on this tendency simply to continue in our old ways. It is also excellent that we are now being given the opportunity to distinguish between what is important or controversial and what is not controversial. That too will result in people's being presented with a livelier Parliament.
I should like to conclude by saying a couple of words about the amendments tabled by the Committee on Employment and Social Affairs. With the Treaty of Amsterdam, we arranged, as you know, for a new procedure - the open coordination method, beginning with employment policy - to be introduced. What those of us in the Committee on Employment and Social Affairs proposed was simply that Parliament's role should be established in the light of this method. The result would be more openness and more focus on this procedure. It would also mean more democratic control in the framework of the open coordination method. It is therefore very annoying that this knowledge or insight has not made much of an impression upon the Committee on Constitutional Affairs, which has not appreciated that it was important in this area too, which is quite new and of great relevance to the EU, to try to make democratic progress. I would thank Mr Corbett for an outstanding report.
Mr President, the European Parliament is one of the most open parliaments in the world. The Chamber is often packed, even though more people often attend the committee meetings. The voting and the preparatory work can be followed on the Internet, and hundreds of thousands of visitors to the locations in Strasbourg and Brussels get a sense of how the work proceeds.
On quite a few occasions, I have seen sceptical seventeen year-olds put the headphones on and be fascinated by the fact that it is in actual fact possible to conduct a debate in different languages. There is a change in attitude on the part of these seventeen year-olds. I believe it would be good for the legitimacy of the EU if all school pupils were to have the opportunity to visit us.
We should be proud of this openness, even if there is room for a number of improvements, which are also under way. Once people have ceased to be fascinated by Parliament's openness, it is not however always easy to understand how we work. The voting goes on forever, with sometimes hundreds of amendments. Instead of a vigorous debate in the Chamber, with quick responses and opposition, we have a series of long monologues in which we read out our papers written in advance, as I am doing today. Sometimes, the Chamber is all but empty, in spite of the fact that interesting issues are being debated.
That is partly due to the fact that we speak different languages. We can, however, do more to reform the work of Parliament. Our president is helping with this by ensuring that we table political proposals and, with Mr Corbett's report, we are taking quite a few very significant steps forward.
As my colleague, Mr Duff, said, the Group of the European Liberal, Democrat and Reform Party supports Mr Corbett's work and his efforts to simplify and tighten up the procedures and make them more focused. These are very important changes, and I hope they may be accompanied by a desire to be more alert in making use of the Rules of Procedure than we have been previously. On certain issues, there is of course great creativity when it comes to using the Rules of Procedure.
We should like to take still further steps with a view to obtaining more lively debates and disposing of more issues that come before the European Parliament. Proposals were tabled earlier for creating a type of technical committee. Perhaps we can return to that subject at a later stage.
Nor are we completely satisfied with the proposal for dealing with urgent cases, and we have therefore proposed a compromise in order to highlight these issues. As Mrs Kaufmann indicated, we are carrying out important work on human rights which has resonance far beyond the walls of this Chamber.
We shall certainly have the opportunity to make new changes and to take a step further, especially following enlargement when, presumably, both the Chamber and the political groups will be more heterogeneous than before. It is therefore a question of finding a balance between efficiency and democracy.
The greatest changes required if the European Parliament is to operate entirely democratically, responsibly and satisfactorily depend upon treaty changes, and we are unable to do much on that score in the present situation. It is a question of introducing the right of co-decision on a greater number of issues, of getting rid of the peculiar way of dividing up the budget and of dealing with the matter of travel between Strasbourg and Brussels.
These are issues we can perhaps solve in the Convention. For the time being, Mr Corbett's work is a major step forward for us, and I really wish to congratulate him on this.
Mr President, ladies and gentlemen, Mr Corbett, you have received a great deal of recognition here today, and I too would like to praise you for the commitment and tenacity with which you have ensured that our Rules of Procedure will be brought up-to-date. I hope you will forgive me for sharing my concerns with you nevertheless.
What makes a parliament a parliament is, of course, the debate of the people present in heart and spirit and who represent the opinion of their own rank and file. People who, despite their different backgrounds, still try to reach consensus and settle any differences of opinion.
What, then, is the source of this tendency to obstruct specifically small groups, give small Member States less say and eliminate minority languages? I fail to see the connection. I cannot appreciate how organising everything in large groups will liven up the parliamentary debate. I rather think that the opposite is likely. I can see a move towards very large groups, whose internal diversity I am struck by, so that I actually regret every instance where the membership of individual MEPs is curtailed.
I therefore hope that we can modernise Parliament without having to put up with these disadvantages. But I regret the fact that the admissibility of amendments will from here on in depend on the number of members in a committee. Surely this has nothing to do with the ideas we are trying to put across! I fail to comprehend how speakers from different backgrounds could bring universal happiness. Non-European thinking is the very thing which is, in fact, threatening Europe. It is important for different Member States to have their say, as was enshrined in the previous Rules of Procedure.
I will give you another example: the formation of groups. Needless to say, this has led to a great deal of commotion, and I know that Mr Corbett has met us some of the way. He will say he has met us most of the way. I too have started making regular visits to the candidate countries, and just imagine how difficult it will be for smaller groups, and more recent groups, to enter this Parliament.
Then there is the language issue. It is, of course, important for us to be able to talk in our native tongues, but it is just as important for all citizens also to be able to hear their language in the gallery ?
(The President cut the speaker off)
Mr President, despite a few positive points, this motion to amend the Rules of Procedure basically represents yet another restriction on Members' rights and powers of speech. In essence, whatever the rapporteur and numerous other Members may claim, what we have here is an attempt to gag any opposition, especially to the ways and means chosen in the corridors of power of the European Union. An attempt to boost the bipartite model and marginalise everyone else, especially the political thorns in Parliament's side.
Members have already lost the right to table individual amendments, motions and proposals to plenary. Now there is a motion to abolish the urgent and topical procedure, to make it even harder to set up political groups, to extend the system of voting on reports without debate in plenary, to prevent small groups from tabling amendments which garner less than 10% of the vote in committee and to prevent groups from tabling amendments which...
(The President cut the speaker off)
Mr President, I do not know whether Mr Corbett has been inspired by the great jurists of the European Parliament or whether he has carried out a detailed analysis of the regulations in force in most of our parliaments; what I do know for certain is that he must have read Orwell's 'Animal Farm' and the plays by Ionesco which are described, appropriately, as the 'Theatre of the Absurd'.
His task was to simplify Parliament's work and make it more transparent, not least in order to make it easier for public opinion, for the general public to understand. And the result? Mr Corbett is seeking to abolish topical and urgent debates, which are one of Parliament's most effective ways of expressing itself and making its voice heard throughout the world.
As regards the procedures, the Corbett report introduces casuistry worthy of the Sacred Roman Rota in the best Jesuit tradition - no offence to the Jesuits. Thus, an amendment tabled in plenary may not ever reach plenary session, a report intended for plenary may not ever reach it either, and the procedures laid down for each report are in danger of being distorted with each successive committee meeting, as the previous speakers have said, on the basis of majorities which may or may not change.
With regard to all this, the idea seems to be, Mr President - to misquote George Orwell - that all groups are equal but some groups are more equal than others, and, in any case, the individual Members do not count for anything.
That is why, Mr President, with regard to the general revision of the Rules of Procedure, through which Mr Corbett is seeking, not least, to introduce the concept of a form of ongoing dialogue on reform, the Italian radicals call for the majority of Mr Corbett's proposals to be rejected on Wednesday.
As regards the other Corbett report, Mr President, we have been waiting and calling for two years for this House to get round to adopting a position on the treatment reserved by our Rules of Procedure for the Non-attached Members. The seven Members of the Bonino List, the seven radical Members, for instance, elected by over two and a half million Italian citizens, have not been able to table even a single amendment to the Corbett report purely on our own behalf, such that we have had to ask two group chairman to grant us the favour of - symbolically - allowing us to table symbolic amendments together with them - and I would like to thank them for this. I am saying this to illustrate the fact that, as individual Members, we have not been able to table even a single amendment on the report which will decide our fate in Parliament.
Following the judgment of the Court of First Instance which disbanded the Technical Group of Independent Members, nine discriminatory conditions were imposed. We see the Corbett report - the second report, I mean - as a hesitant step towards resolving matters and, naturally, in this regard, we feel that the best solution would be to set up a mixed group. Thanks to the kindness of one of the groups, we have been able to table an amendment to this effect which we hope the House will adopt. We feel that it would be an initial step towards better definition of the necessary balance of relationships between the individual rights of the Members of the European Parliament and respect for national political balances and for the groups in this House.
Mr President, I would like to thank Mr Corbett and Lord Inglewood - whose work has not passed completely unnoticed - for the time and effort they have put into what is certainly not a straightforward report, a report which is based on the question of whether the quality of our work as Members of the European Parliament needs to be improved, whether we need more transparent and effective procedures and whether we need to organise our work according to specific rhythms and requirements. I feel that this evening's debate confirms the need for us to change the way we work in the European Parliament.
A full spectrum of positions have been expressed on Mr Corbett's report, from opposition to support, veiled criticism and open criticism. This evening's debate confirms this. Our political family - and this is the first time I have been in this situation - is going to hold a last, lengthy debate tomorrow to decide our final position on the voting list.
I would, however, like to focus on the method. The Rules of Procedure are a secondary rather than a primary point of reference. Therefore, we are currently witnessing a period of great change in our institutional architecture. We have two years to decide whether we have made the right changes to our Rules of Procedure or whether further changes need to be made. At the end of the Convention's work, we will certainly have to compare our work on the Rules of Procedure with the decisions taken on the legislative procedures. We must therefore have confidence, above all in ourselves, and decide to experiment with new ways of doing things.
In conclusion, I have to say that, apart from the issue of topical and urgent debates, I do feel that there are problems, and the Corbett report certainly proposes a number of solutions.
Mr President, Commissioner, ladies and gentlemen, I would also like to praise the work of Mr Corbett, who is our expert on the Rules of Procedure and it is right that we should place our trust in him. His aim is to improve how Parliament works, to couple efficiency with democracy.
Mr Corbett is today proposing that we anticipate the ratification of the Treaty of Nice. No one, in my view, can criticise us for doing so, since, realistically speaking, the provisions that Mr Corbett is proposing should enter into force at the same time as the Treaty. This solution seems to be reasonable.
I also imagine that we will be needing Mr Corbett again in the future because, as Mr Fiori said, it seems that, in the light of the European Union's agenda, whether this tackles the Convention or enlargement, the Rules of Procedure will again have to be amended in several respects. I shall only discuss two aspects, namely the monitoring of subsidiarity and comitology. The results of the Convention in these areas will obviously need to be included in a new set of rules.
I should like to draw your attention to various points made in the Corbett report. First of all, it discusses taking into account the nature of a convention, how to appoint its members and how to establish its mandate. I think that this shows how our Rules of Procedure can be adapted, which is something that I welcome.
Next, the report puts across the idea that the European Parliament must involve the national parliaments in drawing up the broad political and economic guidelines. This is an essential element which we approve through the Rules of Procedure, and I welcome this.
Lastly, like my fellow Member, Mrs Kauffmann, I would also like to draw the attention of our rapporteur to the issue of gender neutrality. I already touched upon this issue in plenary earlier and, in the context of the report, I would like to reiterate what I said. From now on, we must speak of 'the rights of the individual', and whilst quickly leafing through Mr Corbett's report, I unfortunately noticed that, despite vigilant efforts on both sides, some mistakes have still slipped through the net. For example, the French version of Amendment No 51 in Article 104(a) still speaks of the 'droits de l'homme' (literally, 'rights of man').
Mr President, I believe the rapporteur when he says that he has carefully searched the Rules of Procedure for any discrimination that could break the internal balance between individual Members and groups. The question of political violence in the Basque country has been raised many times in this House but never has there been a debate on it.
Last Saturday thousands of people marched quietly through the streets of Bilbao denouncing the continuing practice of torture within the Spanish police headquarters. Everybody will agree that political violence should be overcome by political means but could the rapporteur tell me how I, as an individual Member, can put this internal European Union question on to the agenda of this House to tackle this urgent and important issue? I agree with Mr Gil-Robles Gil-Delgado when he spoke about the political character ?
(The President cut off the speaker)
Mr President, I also take the view that a series of thoroughly sensible amendments has been proposed here, but I believe that Mr Corbett has, in a number of respects, thrown the baby out with the bathwater. My first criticism concerns the matters for urgent and topical debate, something with which I have dealt for years in this House. I have observed no lack of serious and sound work done in this area as compared with any other, and I note that assertions are being made about the matters for urgent and topical debate mainly by Members who have never done any work on them.
I am proud of the successes I achieved as a parliamentarian through motions on matters of urgency, helping to actually free people from wrongful imprisonment and eliminate serious violations of human rights within a matter of days, and I could call any number of witnesses to confirm this to you.
It is therefore my opinion that we can introduce an additional current affairs hour; I have nothing against that. It goes without saying that we can also focus matters of urgent and topical debate more on human rights, but, as for the monthly urgent matters procedure with at least five subjects - usually between ten and fifteen are submitted, and it is only with difficulty that we can agree on five of them - that should be kept. It has proved its worth, and the results it has achieved are among this House's truly great highlights which do it such great credit.
I wish furthermore to take a stand against all the motions that seek to limit the less widely spoken languages or the smaller groups, to make this House bureaucratic and centralised. To take just one small example, we are no longer to be able to express our solidarity with other Members using a lesser used language when they object to their motion not being available in it. We will have Member States which will find it difficult to get the requisite twelve Members together. I also protest as a representative of a major language?
(The President cut the speaker off)
I am sorry to cut you off, Mr Posselt. There were a few procedural questions at the beginning of the part-session and we are an hour behind schedule.
Mr Hans-Peter Martin has the floor for two minutes.
Mr President, masochists still in the visitors' galleries, masochists here in plenary - all twenty of you! - what is being played here is 'Much Ado About Nothing'. Is what is going on here in plenary 'As You Like It'? Is it even 'What You Will'? Surely not. That is why we want to alter our Rules of Procedure, but we do not really dare to. We will just go a little bit in the direction we have to go in, at a time when it is no longer great industrial armies, hosts of workers, or political parties' foot soldiers that count, but networks, connections and the individual.
We had to have Rules of Procedure in which individuals had as many rights as possible. They do not. Yet Mr Corbett is a bit daring, for he knows the Rules of Procedure inside out, or rather, he is allowed to take the risk. Well done! What we do not yet, though, trust ourselves to have, is an open debate. Why not? What are we ourselves afraid of? Of people actually watching us? Of them no longer seeing themselves as masochists, but rather really experiencing here what they learn at school, what democracy would mean if it were lived out? It cannot be that. But we can work at it, and that is why what we are debating here at the moment is as important as changes to the offside rule in football. This is an abstract debate behind closed doors, now being played out again briefly by a number of Members, but with very wide-ranging effects.
I do think that we should support the attempt, at least, at considering how we can allow debates to be held which have an effect on the public and in which individual MEPs have rights too. If we were to carry on that way, it would also mean that 'All's Well That Ends Well'. That too is a play by Shakespeare, which he wrote in 1601. If you are a sceptic, you look to 1610, when only the tempest is left. Is that what you want?
Mr President, ladies and gentlemen, just a couple of points in view of the lateness of the hour. The first, which the speakers before me have already touched on, is that citizens' parliaments stand for openness and therefore public accessibility, for democratic legitimacy, comprehensive controls, and lawmaking, for the exchange of opinions and competing ideas, for information and communication.
Our Rules of Procedure serve to shape our procedures in such a way that we can perform our duties. Not only do we have to regulate our procedures, but we also have to acquire the competences to do justice to the demands made of us. As I see it, this may well be about the Rules of Procedure, but, in a parliamentary democracy founded on party democracy and thus also on parliamentarianism dominated by political groups, it is about the balance and interaction of work in committees, in the groups and in plenary. It is about the interaction of electoral law, the statute for MEPs, about having the same rules on incompatibility and about what we are doing here, because we may well be able to have common rules, but different presuppositions lead to different ways of doing things.
I therefore welcome the strengthening of the legislative procedures and of legislative debate, not at the expense of parliamentary control and political discourse, but in a balanced fashion. I therefore agree completely with Mrs Randzio-Plath's view that we have to be careful that a large majority in committee does not result in diminished debate in plenary, as we will otherwise be impairing the creation of a broad majority and putting on a sham debate beforehand.
Parliamentarians in the committees, in the groups, and in plenary must work together.
(Applause)
Mr President, some here have said that we are now in the midst of reorganising what is a healthy system. In that respect I agree with them that we could have made many good and necessary improvements to this House's procedures even based on the current Rules of Procedure, but these are not the only improvements we are making. I have reached the conclusion that is better to change this system in such a democratic process as this, which the reports of both Mr Corbett and Lord Inglewood symbolise. It is the only way of bringing some sparkle and life to the procedures of this House, which have definitely been fossilising over the years.
These reformed procedures, including the 'catch-the-eye' system, appear to have worked extremely well - for example, for all the Members at open meetings of the Conference of Presidents - so I do not understand why they could not also be tried out more generally in plenary. If such trials show there are shortcomings in the system, we can always return to the old system. This is a matter of political choices, although we are also speaking about jurisprudence and rules.
In a way Members are always the children of their own parliamentary culture. They all have experience gained in their own national parliaments, and it is perhaps difficult to find a European view in matters such as these. However, this report contains a very subtle element of balance that meets demands for greater efficiency and the requirements of democracy. Perhaps the fact that there will now be fewer amendments to discuss in plenary means that debates will be more political in nature and in that sense more interesting. Perhaps we will really have arguments now here in favour of or against the amendments tabled and the debates will also have more substance to them.
As images of the European Parliament start to be transmitted everywhere in Europe over the Internet I hope the picture will be a little more colourful than the television test card, and that there will be colourful speeches and argument, and real debate here.
Mr President, ladies and gentlemen, the Rules of Procedure are the instruments which Parliament uses to regulate its work. They are, in a manner of speaking, the calling card that we present to the world outside. Being the only institution in the European Union to possess democratic legitimacy, Parliament is committed to the greatest possible transparency and clarity in the way it works, so that the citizens out there can also judge our working processes with an understanding of the thinking that underlies them. It is only through those processes being as clear and simple as possible that we will achieve the public acceptance of our work that we desire.
A member of the Committee on Budgetary Control, in particular, sees any MEP's main right as being that of putting questions to the Commission and having them answered. This right, of vital significance for the control of budgets in particular, is enshrined in Article 197 of the Treaty establishing the European Communities and in Rule 44 of the Rules of Procedure. It is an expression of Parliamentary control over the administration and must not be restricted. Attempts have, though, been made in the past to limit this right, for example by the framework agreement of July 2000, which restricts every MEP's access to documents and items of information. It was not least for this reason that Parliament has decided to alter this framework agreement as soon as possible. I take this opportunity to remind the President of his task in this respect.
I am very glad that the report before us makes clear, in a supplement on Rule 44, that the content of questions for written answer is the sole responsibility of the questioner. This excludes the possibility of their being examined beforehand by the President or by a body of any kind. In the past, this too was at least a matter of doubt.
Mr President, I am grateful for the contributions, the compliments and the criticisms expressed so clearly. I will focus on the criticisms. Some were expected and some were surprising. I was surprised at the vehemence of Mrs Frassoni's criticisms. She made the same speech she made when we started our work in committee a year and a half ago. She also accused me of not listening to her speech, so I want to make a point of refuting her argument, because she seemed to make the point that we have moved on in one year and a half. I am glad that the shadow rapporteur from her group was very constructive. Indeed, many of the amendments I have tabled have been co-signed by her group and mine.
Firstly, let me refute some arguments that various speakers made. I am not trying to stifle debate or limit minorities. I am trying to expand the debate on the important subjects, to have more time on the really important and controversial matters. That, in turn, implies using simplified procedures for the less important and the less controversial matters.
How do we define less controversial? We have said that where there is a majority of over 90% in committee, we can take that prima facie as not controversial. Even then, we can go back to the usual procedures if only two groups or 32 Members make such a request. It is a very low threshold; it is very easy to go back to a full normal procedure. But let the onus be that way around. Let us assume that if it is simple and uncontroversial it can go through under a simplified procedure unless there is a request to the contrary, and then we will gain time for more debate, more views to be expressed on the important matters.
Similarly, I refute the argument that there is any danger to the language regime. Every Member will continue to be able to insist on his or her own language in all instances. I refute that we are scrapping the human rights issue. Like Mr Posselt I agree that human rights are very important. I am not proposing to scrap the issue: I am proposing a different procedure for dealing with it, a procedure which will give more weight to the detailed work done in the committee and which should produce even more important results than at the moment.
The same applies to other urgent matters. We are not scrapping them; we are proposing to deal with them under other procedures - either existing or new procedures.
Let me just clarify one or two other points. As regards "catch-the-eye", what is on the table is a compromise. "Catch-the-eye" would only come at the end of debates. Even then it is not obligatory. It says the President may have a round of catch-the-eye. That is a very reasonable compromise. If the people who have reservations about this are not even willing to try it out for a while at the end of debates, when the President so decides, then really there is not much willingness to compromise at all. I would urge those who are cautious about this to give it a try. There is no harm in trying it out.
As regards OLAF, the committee deliberately did not deal with this because the matter was sub judice. Now it seems that after the Court has ruled there is an appeal, so it will still be sub judice. But even if it were not, I would say that this would need thorough examination in committee rather than an amendment at the last minute in plenary. That is the reason why we have not come up with a proposal on OLAF.
As regards the Commission President and the vote on the President of the Commission and the Commission as a whole, Mr Rothley has raised a valid point. Our national traditions are very divergent on this but it is right that it comes before plenary, and in many groups there will be differences of opinion on this. Mr Rothley has persuaded me personally but I know that there are many others in the House who still need to be persuaded.
As regards the budget point, we had different views. Some said that for every item coming before this House there should be a detailed examination of the budgetary implications by the Committee on Budgets. Others said that this is a constraint on our rights to table amendments in plenary and we should not go down that road at all. We have come up with a compromise stating that explanatory statements must, where there are expected financial implications, contain an analysis as to how this is compatible with the financial perspective. This compromise will not satisfy everybody, but, again, it is a workable compromise for us to move forward at the moment.
Finally, the question of gender language. Mr President, you were quite right to point out that it only affects some languages. The language in which I drafted the report was not one in which there is gender discrimination and I would not have put it in. I would remind the House that four years ago, when adopting the report by Mrs De Palacio Vallelersundi and myself, we adopted a decision that the Rules should be revised by the services in all languages to ensure gender-neutral language. We do not need to come back to that issue; we need to ensure that what we decided as a parliament is now applied.
Mr President, I just want to tell Mr Corbett very briefly that he will see during tomorrow's vote that the shadow rapporteur and I entirely endorse my group's voting list but that we continue to oppose him on all the points I have mentioned.
Mr President, I have followed this afternoon's debate with great interest. First of all, I would like to congratulate Mr Corbett on his superb report and on the clear explanations he provided, both at the beginning and at the end. What is more, given that I was responsible for regulatory issues within my group in the Spanish national parliament for many years, I have followed this matter with the utmost interest and I share the concern over what to do in order to bring a Chamber closer to the citizens and enliven the debate whilst at the same time making it a sufficiently well-ordered working instrument.
I believe that the proposals made by the rapporteur considerably improve the current Rules of Procedure and I congratulate him on this. It is his text and we can only try to cooperate as much as possible to make this Chamber a more lively one, which is closer to the citizens and enables us to convey to them and make them fully aware of our way of working, and on which we are concentrating all our efforts and dedication.
I would like to point out that to the Prodi Commission - the President has always said this and repeats it whenever the opportunity arises, before this Parliament and before its various governing bodies - the relationship between the Commission and Parliament is a strategic factor and that, from the start, we have been committed to participating and cooperating as much as possible in the work and the functioning of this Chamber.
The vast majority of the reports and legislative issues are handled directly in plenary by the corresponding Commissioners responsible. I believe this has changed tremendously in relation to past procedures. The Commission answers over three thousand parliamentary questions every year. I believe we have reached a suitable agreement with regard to the cooperation and participation of Parliament in international negotiations at which MEPs are customarily present, which I must say, to be quite frank, is most useful. And we are very satisfied with the functioning of the codecision procedure which, in my opinion, is proving to be a considerable success. I must also say, in this respect, that we are making a considerable effort to inform Parliament systematically before anyone else and provide it with at least as much information as the Council.
Finally, I believe that the Framework Agreement - even though, as can be expected, there have been a few tense moments in its implementation - is proving a useful instrument in the workings of our relationship.
I would like to repeat my congratulations. I hope that between us we shall be able to enliven all the European Union institutions and make the work of these institutions more understandable and more immediate, that is to say, make the European Union more understandable and closer to the citizens.
Thank you very much, Mrs De Palacio.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the joint debate on the following reports:
(A5-0195/2002) by Mr Duff on behalf of the Committee on Constitutional Affairs on the reform of the Rules of Procedure with regard to parliamentary immunity;
(A5-0213/2002) by Mr MacCormick on behalf of the Committee on Legal Affairs and the Internal Market on the immunity of Italian Members and the Italian authorities' practices on the subject.
Mr President, I am greatly relieved as rapporteur in this case to finally have the opportunity of presenting this report before the House, whether it be rejected or accepted in the end. I have been a Member of the House for just under three years and for nearly all that time I have been honoured to be one of the rapporteurs on parliamentary privilege and immunity for the Committee on Legal Affairs and the Internal Market. One of the earliest tasks assigned to me was a bundle of requests from Members from Italy, or from their lawyers, concerning their concern that prosecutions or other legal actions were taking place in Italy which violated their immunity.
Our Rules of Procedure which will I hope be amended in the light of the Duff report make elaborate provision for the steps Parliament should take in order to decide whether or not to waive immunity on receipt of a request from the proper authorities of the Member State. The problem in the Italian cases was that no request had been received other than from the Members themselves and this gave rise to concern. If it were the case that privileges or immunities enjoyed by Members of this House were being ignored by a Member State that would be a serious matter.
The point that I would make, and the Duff report makes here, is that the privileges and immunities of this House exist not to expand the rights of Members as citizens beyond those of other citizens. They exist solely to protect the dignity of this assembly as a European legislature and to protect the conditions of effective and free democratic debate in it.
If it were case that Members could show that their position as Members of this House, as legislators on the European scene, was being prejudiced by conduct of a Member State and there was no way to bring this before the House solely because no appropriate authority in a Member State had sought to have the immunity waived, this would in itself be clearly an unsatisfactory state of affairs.
The House possesses immunity under two different provisions. Under Article 9 of the Protocol of 1965, Members enjoy immunity from any form of enquiry, detention or legal proceedings in respect of opinions expressed or votes cast by them in the performance of their duties. There are other immunities which arise in other circumstances where the immunity a Member enjoys is equivalent to that of a Member of a Member State parliament in their own Member State and in other Member States, an immunity from prosecution except with the agreement of Parliament.
After a great deal of study, it became clear that what was at issue in all the cases before us was only an issue concerning Article 9 of the Protocol. It was the issue of whether prosecutions taken against Members for opinions they were expressing or had expressed violated the immunity they enjoy under Article 9. Our Rules of Procedure are silent on what we should do in that case. It seems to me that as a democratic legislative assembly, we must have some inherent power to draw it to the attention of Member States if the conditions of free debate are being violated in this House.
Taking that view of the matter, the Committee looked over the cases and in all respects save one accepted the recommendations which I was minded to put forward. Looking at the cases as clearly and candidly as possible, it seems to me that Mr Speroni's was one where because matters were asked concerning an explanation of votes in the House he was clearly being called to account for an opinion expressed in the exercise of his functions. Mr Marra's case was one in which documents published by Mr Marra is his capacity as a Member had, in a complex way, given rise to prosecutions or judicial allegations.
These seem to be clear cases where Article 9 was in issue. The Committee thought, but I do not think, that Mr Dell'Utri's case was the same. The reason why I differed from the Committee is that in Mr Dell'Utri's case, the statements made, whatever their truth and whatever their legal character, were made several years before Mr Dell'Utri became a Member of the House. I cannot see any sensible reading of a provision concerning opinions expressed or votes cast by us in the performance of our duties which relates to statements we make before we become Members. You cannot equate a candidate for office with a holder of office. This goes for ourselves in our capacities as candidates, by the way.
I therefore recommend to the House that we take the action suggested in my report and that we draw these cases to the attention of the Italian authorities. My own Parliamentary group has moved an amendment to take the name of Mr Dell'Utri out of the report and I personally believe that it is the right course to take. I hope I have given an account to colleagues of why I think it is right course to take and that it is simply a matter of an objective and fair-minded reading of the Protocol rather than an attempt to engage in a political judgement either way about the state of affairs in the Italian Republic.
Mr President, the issue of the reform of Rule 6 was raised first by the controversy surrounding the application by the Spanish courts to waive the immunity of two Italian Members of the European Parliament. The competence of the Spanish judges to file the application was challenged by Spanish ministers. This put the European Parliament into a quandary, not of its own making but one that was exacerbated by the weaknesses of its own rules and procedures.
The proposals before us, passed after long deliberation by a large majority of the Committee on Constitutional Affairs, have several ingredients. Firstly, we include a short clear statement of what privileges and immunities are in the modern context. That is to say, not to say to protect MEPs inclined to a life of crime but primarily, as Mr MacCormick has said, to ensure the dignity of the legislature as a place of independent and pluralistic debate.
Secondly, we concede that there might be more than a single competent authority in some Member States and we permit the Committee on Legal Affairs and the Internal Market not only to give a reasoned opinion upon the matter of competence but also to prepare an indicative non-definitive list of such authorities.
Thirdly, the duties of the President of Parliament are more clearly delineated from those of the Committee on Legal Affairs and the Internal Market. Fourthly, the procedures of the committee and the criteria that it will use to formulate its opinions are set out in some detail for the benefit of Members' courts and the public. Fifthly, provision is made for the rare occasions when a Member is obliged to assert a privilege or immunity before a court.
I trust that all these provisions will equip Parliament to cope with privilege cases at the federal level coordinate with, but not subordinate to, national parliamentary regimes. The reforms comprise a clarification, as well as a formalisation, of the privileges and immunities system, thereby meeting the requirements of the Court of First Instance in a separate related case. More radical reform will depend on whether the Convention approaches an amendment of the 1965 Protocol, the formulation of a Members' Statute and, finally, the matter of improving Parliament's access to the court on the question of sanctions.
Mr President, while I am going to be speaking about the Duff report, I would like to congratulate both Mr Duff and Professor MacCormick for the very substantial amount of work they have put into this.
We in the PPE-DE Group concur with Mr Duff's approach and the analysis contained in the report's explanatory statement. As is clear, not only from the debate earlier this evening, but also from the discussion in this House and in its committees over the last weeks and months, the whole issue of immunities is arcane, incoherent and muddled.
In Mr Duff's explanatory statement, it is rightly stated, although perhaps in not quite these words, that MEPs are not merely national MPs who happen to go abroad. In fact, MEPs are now something distinct from national MPs who might happen to go abroad. They are people who are similar but, nevertheless, qualitatively different.
That has significant implications for the whole question of immunities and it explains why we are in the present muddle. He is absolutely right in the report to point out, as he has done in his remarks this evening, that in order to tidy this up and create something sensible and understandable to Europe's citizens, it is necessary for changes to come both from the forthcoming Convention and from recommendations to the IGC that might be accepted. In addition, provisions with regard to this ought to be contained in the forthcoming Member's Statute. If we do that, we may be able to introduce a degree of sense and coherence into our Rules which is currently missing and will remain missing to our detriment if we do not manage to do it.
Mr President, I would like to first congratulate both rapporteurs for their excellent work but my comments will be addressed to the Duff report. Mr Duff took a difficult report on a subject that was triggered by a particular case of high controversy and which remains a particular case of high controversy and where my side of the House still differs substantially in its views from many of those on the other side of the House.
Nevertheless, in taking on that case, Mr Duff managed to produce consensus by focusing on the procedures and not on the particular case, and he did this with considerable skill. If I may return a compliment to him that he paid me earlier this evening, every parliament needs an Andrew Duff.
My group can therefore support what he has done: the clarity with which he has drafted these new Rules and the innovations therein - the innovation that opens the door for us, as a parliament, to assert the immunity of a Member where no request has been forwarded to us to waive it, but proceedings have been started in a Member State, or may be started, and the innovation that there may indeed be more than one national authority that is competent to request the waiver of immunity.
All that, in my opinion, is to the good. My group will, therefore, be voting for his report but we are still debating paragraph 8 of amendment 2, where we do have a fear that, in essence, it contradicts the previous paragraphs in the report, and where it opens the door to Parliament becoming involved in the substance of a case rather than in whether or not there should be a waiver of immunity. That wording is one on which we may request a split vote and vote against. But we are still open to dialogue with the rapporteur on this because we know what an excellent job he has done.
Mr President, there have always been two points underlying the European Parliament's rules on immunity, even in this situation which is so confusing and difficult to resolve because of the lack of a clear European Parliament Member statute. The first is that immunity exists to protect Parliament, not the Member. The second is that on no account can the European Parliament arrogate to itself the right to pass judgment on the allegations themselves in the manner of a sort of court.
I believe - and, quite frankly, it pains me to say so - that, on both counts, the Duff report's changes are negative and dangerous, for example where it mentions defending immunities with regard to Rule 6.1(a). In a situation in which we are asking the Europeans to accept measures such as the European arrest warrant, and therefore to agree to the possibility of being arrested on the basis of forms of evidence and procedures customary in a different State from their own, I feel that it is truly absurd to allow Members to effectively block prosecution proceedings.
It is said that a Member's scope for action should be limited to the cases of absolute immunity laid down in Rule 9 and that the competent Parliamentary committee should then decide whether the Member's request is acceptable. However, quite frankly, Mr Duff's text does not make this distinction between Rule 9 and Rule 10, and the fact that the competent committee would, if necessary, be able to make a decision does not convince me. Indeed, I find the vote which took place on the immunity of Mr Dell'Utri, a gentlemen who was not even a Member of Parliament at the time of the alleged offence, wholly unconvincing, for the votes cast in a parliament are always politically motivated.
The procedure proposed is therefore too complex: it leaves the door open to totally unscrupulous behaviour which, although certainly unthinkable in Mr MacCormick and Mr Duff's country, I regret to say is much more common in other countries. That is why I will vote against the Duff report and I will call upon my group to do the same.
Mr President, the Duff report seeks to streamline the procedure for waiving the parliamentary immunity of MEPs and, at the same time, to introduce greater guarantees against its arbitrary nature, which we can only welcome.
In our view, however, it provides a poor response to the specific technical question which sparked off deliberation on this issue, namely how to determine which is the competent national body for forwarding to the European Parliament the request for the waiver of immunity of one of its Members. Political common sense tells us that it is up to the Member State in question to appoint this body. Furthermore, the Lamassoure report, which was only adopted at our last sitting, states that when a competence has not been explicitly attributed to the European institutions, it is assumed that the responsibility falls to the Member States. Paragraph 13 of Article 6(a) of the Duff report, however, confuses the problem and manages to complicate further this otherwise simple rule. We are, of course, unable to allow this, Mr President, as I shall state in my explanation of vote.
Mr President, the autonomy and independence of the European Parliament to which the Members are called are two of the principles on which the democratic legitimacy of the European Union system is based. They must therefore be preserved - and it is our duty to do this - from the attempts coming from a number of quarters to place conditions upon Parliament's exercising of its functions. In the institutions of absolute immunity and immunity laid down by the Protocol on the Privileges and Immunities of the European Communities, the European Parliament has the - albeit limited - tools to defend itself against attacks on its independence or autonomy by other public or private authorities.
This is not so in the case of the Members of the European Parliament elected in Italy. Indeed, very often, the judicial authorities do not take into account the absolute immunity of the Member in question - the European Parliament must understand that - in carrying out the processes laid down in Article 68(2) of the Constitution, particularly where the - albeit indirect - interception of telephone communications is concerned.
There is controversy in Italy at this very time regarding the indirect interception of telephone communications carried out in contempt of the principle of this guarantee. It is apparent that interchanges are taking place which are actually sometimes quite unpleasant between the parliament and certain judges, who are inevitably and, at times, unconsciously, biased. They use the independence and lack of institutional accountability they enjoy as a shield for what are, in fact, political actions. The judges themselves, moreover, are raising this issue in conventions and seminars and even in official debates.
In the face of this Italian idiosyncrasy, the European Parliament must defend its independence resolutely, particularly when its Members are accused of offences because of opinions they have expressed in the course of their duties. In other words, the European Parliament must be able to intervene to confirm cases of absolute immunity and immunity at the request of the accused Member too, provided, of course, that the requisite conditions and assumptions are fulfilled, as happens in the Italian Parliament.
Mr MacCormick and Mr Duff's reports lay down procedures for making these guarantees effective.
I will end by thanking both Mr MacCormick and Mr Duff, who, in the report on the adoption of the Members' Statute, have endorsed our work on it, which I hope will be adopted by the House without delay.
The MacCormick report, as adopted by the Committee on Legal Affairs and the Internal Market, has already adopted a position on some of the cases mentioned and feels that the cases of the Members or former Members of Parliament, Mr Marras, Mr Speroni and Mr Dell'Utri, are, prima facie and in this case, covered by absolute immunity. In any event, the competent judge - the Italian judge, that is - must send Parliament the necessary documentation and establish whether the case in question fulfils the conditions for absolute immunity laid down in Article 9 of the Protocol.
On behalf of the PPE-DE Group, I can only fully support this approach and recommend that Mr MacCormick and Mr Duff's reports be adopted without any amendment. I would like to thank the rapporteurs for their valuable work.
Mr President, I too, like Mr Corbett, welcome the way our rapporteurs, Mr Duff and Mr MacCormick, have tackled the shortcomings of the procedures for deciding the immunity of the Members of the European Parliament. The European Parliament must, in the future, have its own system of immunity which ensures equal treatment for all its Members, irrespective of which country they belong to. This could be one of the many tasks of the Convention on the Future of Europe.
In the meantime, however, it is necessary to resolve a number of issues which have emerged during this legislature, particularly with regard to the case of the Spanish investigations regarding Mr Berlusconi and Mr Dell'Utri. In that case, the Presidency of Parliament interpreted the Rules of Procedure in such a way that the request from the Spanish judicial authorities was considered not to be appropriate and was therefore not referred to the competent committee or examined in the European Parliament until the person in question was no longer a Member of the European Parliament.
The request was considered in that case as being made by a foreign authority and having to be communicated through the government and its diplomatic representations. However, in the European Community, the judicial authorities of the Member States cannot be considered to be the authorities of foreign countries and as having to be represented solely by their respective governments. The proposal to amend Rule 6 of the Rules of Procedure on the need for every request for defence or waiver of immunity made by any authority of the Member States to be announced immediately to Parliament and referred to the committee responsible is therefore appropriate.
The issue addressed by Mr MacCormick's report also arose in relation to the cases of the Italian Members. Article 9 of the Protocol on the Privileges and Immunities of the European Communities states that, as happens in all democratic countries, the Members of the European Parliament cannot be prosecuted in respect of opinions expressed by them in the performance of their duties. This is not a relative immunity which can be waived by Parliament but an absolute immunity. It is laid down by a European rule, which it is the responsibility of the judges of the Member States to interpret and enforce. However, in Italy, it has become customary for Members of the national parliament to be able to invoke their parliament's protection in cases in which they feel their privilege has been unjustly denied or misinterpreted, and it was therefore considered that, by analogy with the provisions of Article 10 of the Protocol, this national custom should also be adopted at European level.
This interpretation has now been included in the Duff report as a general solution, and it is therefore proposed to amend the Rules of Procedure to give Members the right to request that their immunity and privileges be defended, thus affording greater protection of privileges and immunity.
To support these proposals is to assert our faith in the dignity of politics, in its capacity and in its will to guarantee democracy in the general interest and not to preserve the privileges of a few against the principle of the equality of all the citizens.
It is a faith that I persist in wanting to preserve, although it has too often been disappointed, as in the case of one of the specific proposals contained in the Committee on Legal Affairs and the Internal Market's report, which goes so far as to classify the opinions expressed by Mr Dell'Utri before he became a Member as opinions expressed during the performance of his duties.
For these reasons, I will be voting for the amendment proposed by Mr MacCormick.
Mr President, I would like to make a few remarks, but, first of all, I would like to congratulate the rapporteurs who, in my view, have done some excellent work on this particularly complicated dossier.
We have discussed every aspect of this issue during the debate, so I shall simply make two or three comments. The first comment is that we must, in a situation of this kind, always strive to disregard all political considerations, in any case, as far as this is possible, and to give a verdict based on law. The second comment, which is also an idea underlying this report, relates to the concern for equity, balance and equality between MEPs. I think that we attach great importance to this, as well as to the desire to affirm, by adopting this type of position and this type of report, the prerogatives of Parliament and its Members. This is also a point to which we cannot fail to attach great importance, especially since it seeks to harmonise criminal law, something I am hoping and praying for. I would hope that this harmonisation aims to achieve greater freedom, not only for the Members but for all the citizens of the European Union. In this area, however, there is unfortunately still a great deal to be done.
I would like to make two final comments. The first is that it is always regrettable, in matters relating to freedom of individuals, to favour a collective approach over a personal approach. But the rapporteur is not without good reason. The procedure states that things should be thus and I think that, in relation to issues which concern individuals and their freedom, their situation under the law, we must ensure that the procedures provide for an assessment of each individual case. This avoids a collective approach or a political approach to the problem, even if this has not worked in the case before us today.
My second and final comment concerns the case of Mr Dell'Utri and I echo the calls that have been made to differentiate this case from others for the reasons that have, quite rightly, been outlined.
Thank you very much.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0158/2002) by Mrs Figueiredo, on behalf of the Committee on Employment and Social Affairs, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Draft joint report on social inclusion.
Mr President, Commissioner, ladies and gentlemen, the report we are discussing today is the result not only of the work of the Committee on Employment and Social Affairs, but also of the major contributions made by both the Committee on Culture, Youth, Education, the Media and Sport, by means of the opinion delivered by Mr Alyssandrakis, and by the Committee on Women's Rights and Equal Opportunities, by means of the opinion delivered by Mrs Swiebel. I thank them all for their contributions, which I hope a majority in Parliament will approve.
This report is based on the Commission communication on the first 15 National Action Plans for social inclusion that the Member States submitted in June last year, following the decisions taken at the Lisbon European Council, in March 2000, on the strategy to combat poverty and social exclusion and based on the four common objectives defined in Nice, which are: to facilitate participation in employment and access by all to the resources, rights, goods and services which are essential to live in dignity, to prevent the risks of exclusion, to help the most vulnerable and to mobilise all relevant bodies.
Despite the limitations and the diversity of approaches employed by the various Member States, the joint Commission and Council report approved during the Belgian Presidency highlights major risks and challenges that must be taken into account if we are to make more rapid progress on an in-depth and exhaustive study of the causes of social exclusion and on the concrete measures that need to be put in practice more speedily and with greater commitment. Unless this happens, our stated intentions on the need for greater economic and social cohesion run the risk of remaining words that are not translated into action.
I would remind you, because of their importance, of the main challenges identified in the joint report, which are: to develop an inclusive labour market and promote employment as a right and opportunity for all; to guarantee an adequate income level and resources to live in human dignity; to tackle educational disadvantage; to preserve family solidarity and protect the rights of children; to ensure good housing for all; to guarantee equal access to high-quality services (health, transport, social, care, cultural, recreational and legal); to improve the delivery of services and to regenerate areas of multiple deprivation.
In order to meet these challenges, Member States must make significant improvements in the distribution of resources and opportunities in society so as to ensure the participation and social inclusion of all citizens and the exercise of their fundamental rights. It is equally important that an integrated and multidimensional strategy should be put in place, that, on the basis of the objectives defined in Nice and the implementation of the Community programme to encourage the fight against social exclusion, specifically the first round table that is due to take place in October during the Danish Presidency, added value should be sought in the fight against poverty and social exclusion and that encouragement is given for the drafting of the second set of National Action Plans for social inclusion to include priorities, specific targets and goals, appropriate policies and measures, accompanied by the corresponding funds and budgetary appropriations.
Consequently, the common challenge that Community policies and the various national governments face is to ensure that the main mechanisms for the distributive effects of the labour market - the tax system, social security, education, housing, health and other public services - become sufficiently universal to respond to the needs of those who are most exposed to the risks of poverty and social exclusion.
Hence also the importance of economic and monetary policies, including policies on competition, farming, fisheries and the Stability Pact, forming a triangle that is consistent with social policies, with each one having to be evaluated on its impact on the social sphere, with a view to reviewing them and ensuring that they comply with the social objectives and the need for greater economic and social cohesion and that they significantly diminish the scandal that is keeping around 18% of the population of the European Union, in other words, more than 60 million people, living in poverty.
Equally important is the existence of credible and relevant social indicators, also in terms of gender, which enable us not only to observe trends in the social situation in the various EU countries, but also to warn of and monitor trends in the social situation as regards poverty and social exclusion in particular. We must not, therefore, try to deny the reality of the situation and bear in mind that, although it is difficult to analyse the correlation between public expenditure and social protection on the one hand and the risk of poverty on the other, it is fair to say that without social transfers, notably old age pensions, 41% of the population of the European Union would be at risk from poverty, a percentage which would still be 26% if we included old age pensions but excluded income from other social transfers.
I am, therefore, unhappy about the majority of the amendments tabled by the PPE-DE, which are intended to disguise the reality of the situation and to make it more difficult to implement essential measures to achieve social inclusion. I call on them to withdraw these amendments so that the work that has already been undertaken is not undermined and so that we can make a positive contribution to formalising an effective strategy for fighting against poverty and social exclusion.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate Mrs Figueiredo on her detailed report and introductory speech. I should also like to thank the Committee on Employment and Social Affairs for adopting almost all the proposals tabled by the Committee on Culture.
Our committee considers that education, culture and sport are major factors of social inclusion. I should point out here that, if these factors are to have a positive effect, they need to operate in a beneficial social environment, an environment, for example, which knows how to make the best of highly skilled graduates of the education system. We go on to identify a number of important points. Our committee feels that measures to prevent and combat social exclusion in education and culture must be firmly anchored in the public sector.
More importantly, it considers that a free and public education system is a prerequisite to free accessibility without exclusions and calls on the Member States to provide free compulsory education for a minimum of twelve years to all children. It also considers that the education system should provide young people not only with basic skills, including digital skills, but also with a profound understanding of society that will enable them to become conscious actors of social progress.
Taking account of the large number of young unemployed people, the Committee on Culture calls for the institution of "second chance" schools to be strengthened. It also calls for measures to be taken to combat illiteracy, ensuring a mastery of the mother tongue and the learning of other languages. We also call for special programmes for immigrants to learn the basic language of their host country.
Mr President, Commissioner, ladies and gentlemen, the debate held in the parliamentary committees and concluded in plenary today is without doubt a useful and interesting debate. However, it is not enough. As the Committee on Culture points out, we need to implement specific actions in the fight against social exclusion if we are to make any headway before we next address this issue.
The European Commission - and especially the Commissioner - deserves a show of approval for this initial integral policy document on the subject of poverty and social exclusion.
It is true that social policy has a dual role to play: promote social cohesion, but also productivity. The Committee on Women's Rights and Equal Opportunities therefore warmly supports the analysis that poverty and social exclusion can only be overcome by increasing productivity and the earning capacity of so-called underprivileged groups. This applies all the more to women. This is why it is slightly unfortunate that this analysis has not been thought through properly. Indeed, we looked for, and failed to find, the insight that it is due to the unequal distribution of paid and unpaid labour between men and women that women are over-represented among the poor. Poverty among women is directly linked to their lack of economic independence. The latter must be stimulated by means of paid work that generates a sustainable income for women themselves and for their dependants.
If the Commission and the Member States were willing to adopt this gender analysis, the level of women's economic independence in Europe would need to be re-examined, and this factor would need to play an autonomous role in the analysis framework and in the policy goals of the anti-poverty policy. Indeed, single older women and single mothers with young children are particularly vulnerable groups. Their vulnerability, however, will not diminish unless the causes are truly identified. As long as the overburdening with unpaid work prevents women, and women with children, in particular, from developing their own earning capacity, they will remain vulnerable groups.
The so-called combination of work with care, which stands an excellent chance as an emancipation strategy at the moment, can also turn out to be a pitfall if too much emphasis on part-time work and holiday arrangements for women prevent these women from developing and maintaining sufficient earning capacity. The open coordination method can, in this connection, result in useful policy comparisons, and I am looking forward to this with interest. However, in this framework, the indicators used to measure poverty should no longer be gender-blind, but also chart the individual incomes of the individual family household members.
Mr President, social exclusion is a complex topic. The word alone gives rise to a whole range of discrepancies. We know that the Commission introduced the concept of social exclusion some time ago because the word poverty was regarded as too strong by some Member States. However, we are now facing a certain inconsistency. One could imagine that it might be possible to be a socially excluded millionaire. This might well be conceivable but this is not what is at issue here. What we are ultimately talking about here is mainly money and anything related to it.
Then there is, of course, the question whether poverty in Europe is the same as poverty in the developing world. No, that is not the case. People in Europe should be compared with people in Europe. It is not acceptable for someone who is in dire straits to be compared with someone in the developing world. That would be all too easy for the governments.
There is nevertheless a problem, namely that in the system of subsidiarity, most of the responsibilities lie with the Member States, even with the local councils, in fact. We can naturally give a whole host of useful recommendations in this matter. We can conclude agreements and make comparisons. This is all possible. The problem can, in fact, only be solved at the lowest possible geographical level. This is sometimes overlooked by many. It is as if we would be able to solve the entire social exclusion issue in this House. This is impossible. What we can do, however, is exchange information, set good examples and agree on common issues up to a point, but these common issues should not have a counterproductive effect.
I am of the opinion that we in Europe have not particularly improved the position of children by taking a large number of ideologically inspired measures in the past. We must not overlook that either. We are unable to do this; that is a task for the Member States. We can, in this context, only give a few wise lessons and leave it at that. The rapporteur has, in my view, written a good report, but has at times passed over these wise lessons.
Mr President, this communication maps out an integrated social policy. The rapporteur is therefore right to see this as a proposal of huge political significance, which is why her position deserves the backing of a large majority. First and foremost, this draft report reaffirms the political will to take combined action against exclusion at European Union level expressed at previous summits.
Having accepted - and in adopting the social agenda we have demonstrated that we do accept - that expenditure on social policy is also a productive factor, we feel that, if the European Union is to stand by what it says, we need to examine current spending restrictions in this light. We also clearly recognise, and this too is an accepted fact, that we need to join forces in the fight against exclusion and coordinate action on employment, health, housing, education and social protection. However, the difficulties in implementing these proposals are one of the crucial points. Indeed, the more vociferously we clamour for an integrated approach, the greater our responsibility to overcome the obstacles to implementing it. We need a crusade to change practices and customs and to overcome resistance, both from the political leadership and from the officials responsible for implementing this policy. And if there is to be greater interest in this objective on the part of the trades union, they too need to revise their priorities. Finally, there are inherent difficulties in organising substantiated public debates which have the right results, at both the design and evaluation stages.
Generally speaking, although the different Member States are trying to move away from political measures scattered across various sectors and towards an integrated approach, suitable mechanisms are lacking and the agencies responsible appear unwilling to get their act together. We must welcome the fact that the communication takes account of new dangers of exclusion as the result of new structural changes under way in the European Union, the most important being, as it rightly points out, changes on the job market and the privatisation of public services.
Although, having said which, the European Union itself has no clear objectives in its liberalisation policy as to what should stay in the public sector. The European Union needs to set an example by properly coordinating its individual policies. That is the only way we shall increase our credibility in the fight against social insecurity, which is one of the main reasons the far-right is gaining in popularity. We have to be clear on one thing: that the open method of coordination on social policy and the proposed international plans for national action against poverty need to be addressed by the Member States and the Commission with the same degree of earnestness as the stability pact and budgetary discipline.
I should like to close by adding that this draft will only be of any use if the Commission is able to supply us with specific progress indicators in the immediate future. The Commission has specific responsibilities here. We do not want, during the second design stage of national plans to combat exclusion, to have to spend yet more time on the basic challenges of and principles behind non-exclusion policies; we want to examine the measures needed to convert all these principles into operational plans, the success rate of the new methods and the potential for monitoring specific added value. We should, I think, have a simple, concise report on these issues at the 2003 summit.
Mr President, I would like to thank the rapporteur for her work on this.
A number of the national action plans were criticised for not taking on board the particular position of women, as Mrs Swiebel has been pointing out, in terms of social exclusion.
While I would agree with Mr Pronk that a lot of this is about money, it is also about other interlinking factors like a lack of real equality of opportunity. When you consider that at the moment in the UK there are women graduates likely to earn less than male graduates with similar degrees at the start of their careers, then there is a problem. The situation is even worse if you are male graduate of Bangladeshi or Pakistani background; your employment chances are as good as those of a young white man with no qualifications whatsoever.
So there is a whole series of policies here which have to interlink to deal with issues about social inclusion. Of course, we also know that women are more likely to have career breaks, to work part-time, to work on short-term contracts and they are still less likely to hold elected office.
These factors help to explain why my group will not be supporting amendments which seek to remove the commitment to equal treatment for those in precarious or atypical employment. Equally, we are not supporting the amendments which seek to delete mention of factors of economic and monetary policy, which we believe have a significant impact on social circumstances.
My group sees the value of social security, not just to assist the sustainability of income, but as a measure of social inclusion as well. We also believe that the participation of those experiencing social exclusion and working to relieve it is essential in coming to conclusions and solutions. Social inclusion involves having a voice in the decisions that affect you and we will therefore not be supporting Amendment No 7 either.
Mr President, I wish to thank Mrs Figueiredo for a very important and sound report.
The report is no less important, given the fact that the ideas and objectives concerning social integration and social solidarity were highlighted two years ago in connection with the Lisbon decisions.
A lot has happened since then, however, and the situation has changed. Many of the governments that contributed to the decision in Lisbon no longer exist for, almost every month, there are new shifts in political power in the governments of the Member States.
That is worrying for, as Mr Pronk pointed out, responsibility for social security and integration lies with the Member States or at lower levels, resulting in a need for governments in the Member States that are concerned to prioritise solidarity and social integration.
If, as I fear, such governments do not exist, account will have to be taken of social mobilisation from below. In these circumstances, women's movements, immigrant organisations, local workers' movements and other organisations and movements which give priority to social solidarity will have to organise themselves and conduct a political struggle. Simply being generous or having good intentions is not enough.
We know that there are antagonisms and conflicting interests and priorities in political life. The poor and the deprived are not the main priorities of those who possess political power. I therefore believe that we in Europe are on the way towards a grim political situation with a wider gulf than we are used to between those who hold power and those who have major and difficult social problems.
I therefore think it important that the Committee on Employment and Social Affairs, above all, support Mrs Figueiredo's report. I also hope that this will be the case tomorrow when we vote on the report.
Mr President, the risk of poverty and social exclusion in the European Union is one of the most serious and urgent economic and ethical challenges facing us in the twenty-first century and I therefore congratulate the rapporteur on her useful and timely contribution to the debate.
Because poverty is a multidimensional problem, which affects every aspect of human life, this scourge is now being perceived in a different light. This problem has repercussions not only for the dignity and quality of human life, but also for macroeconomic policies, social security, freedom and security. It is crucial that the Member States come up with long-term strategies primarily geared towards the groups at the greatest risk of social exclusion and which are most badly affected by poverty; the long-term unemployed, the disabled, the elderly, women and immigrants.
The new knowledge-based society provides opportunities to reduce social exclusion through the creation of economic conditions that favour growth, employment and through openness to new forms of participation in society. The key idea is that employment is the best safeguard against social exclusion and poverty. The Member States must ensure free access to education, including qualifications in the field of information technology and languages, and must promote lifelong learning. The new open method of coordination must involve greater participation by local and regional authorities and social partners, in order to enable an effective exchange of best practices.
Finally, I should like to emphasise the need for the candidate countries to participate, as soon as possible, in the strategy for social inclusion and to draw up their own national action plans to improve this.
Mr President, as my fellow Members have already pointed out, common objectives on poverty and social exclusion were agreed at the Lisbon, Stockholm and Nice Summits, as it was observed that poverty levels have remained the same since 1995. That means that 60 million Europeans, or 18% of the population, are still below the poverty line, the line that is defined as 50% of the average income of the Member States. This is made more serious by the fact that 50% of income in Luxembourg is not equal to 50% of income in Portugal.
It is also noted that Member States with social spending above the European Union average, such as Finland, Denmark and Germany, have far lower poverty levels, sometimes 50% lower, than countries in which social spending is below the European Union average. These countries include the southern countries and the United Kingdom.
I think a great deal has already been said so far on the need for plans in each of the Member States and also on the need for the European institutions to become involved in these plans. I therefore believe, Mr President, that none of the proposed amendments must be adopted tomorrow, as this would destroy the philosophy of the report.
In conclusion, Mr President, I am going to state here that one of the amendments proposes abandoning the eight challenges of which Mrs Figueiredo has spoken, including the rights to work, housing, education and health. If any of these amendments were to be adopted in their current wording, the philosophy of the report would be destroyed. I therefore call on my fellow Members to adopt the report as it stands, because it is a good report that correctly tackles the problems of poverty and social exclusion.
Mr President, the rapporteur spoke with great passion and great conviction about the issues involved in social exclusion. I would like to assure her - though hopefully she needs no such assurance - that such passion and such conviction is shared also on this side of the House, as I am sure it is right across the House. In that case it may be rather odd that her report had a rather rocky ride within the committee and that a large number of people voted against it. I suspect that might happen in plenary, certainly if a number of our amendments, which, as I understand, will be supported by the ELDR Group, fail to get through. It would be a shame if the report were to go down.
There are just two issues I would like to highlight, both of which have already been addressed more eloquently by my colleagues Mr Pronk and Mrs Bastos. The first point is the importance of this issue being treated on a bottom-up basis rather than a top-down basis, that it is up to Member States as close as possible to the problem to address the problem most successfully. The second issue is the importance of having full employment: promoting employment is the greatest way of addressing poverty and social exclusion.
The first of the eight joint actions, the eight core challenges, referred to the point of promoting employment, though it was in recital V in the report. This needs to be stressed with great vigour. In particular I draw the attention of the House to Amendment No 20, which talks about the importance of temporary work and agency work as a way of getting people into permanent full-time employment. I would also say to the Commission that I strongly agree with the Commissioner that it is important to lay the foundations for further development of the temporary work sector.
Mr President, I would, of course, like to congratulate the rapporteur on the initiative and conviction with which she has drawn up this report. Moreover, the first joint report on social inclusion, drawn up on the basis of national action plans combating poverty and social exclusion, highlighted the need for a joint analysis of the different situations in the European Union. In this regard, the national plans identify a number of risk factors which combine to underscore the multidimensional importance of the issue, and, in some cases, these factors are consequences as well as causes, which highlights the need to break the cycle of ongoing and intergenerational poverty represented by social exclusion.
Lastly, as happened at the Luxembourg Summit with regard to employment, a similar process of open cooperation and coordination to reach the objectives is starting in the area of social exclusion. Therefore, in order to contain and resolve the issue of social exclusion, specific actions have been proposed based on the four specific Nice objectives, which include the action to help the vulnerable, people with disabilities and elderly people who are not self-sufficient. It is important that these objectives are met, not so that we can give gold stars to the different European States but so that genuine added value for the basic objective of social integration can be achieved.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating and thanking my fellow Iberian Member, Mrs Figueiredo, for her good work.
Lisbon, Nice, Stockholm and more recently the Barcelona Summit, are dates, places, cities, memories of summits which illustrate the social temperature of the European Union, dates when the European Union committed itself to creating a better and more developed economy, more and better jobs, sustained development and social cohesion. But we should remember the harsh reality: it might shock many of us if we were to stop and think, or if we read in the media, that in the countries we live in, the percentage of the population living below the poverty line (bearing in mind the commonly accepted criterion of income less than 60% of the national average income) is 8, 12, 14, 19 and even 22% (with an 18% average in the Union as a whole), and also bearing in mind that, although the European Union has recorded an average rate of GDP growth of 2.5%, levels of poverty and social exclusion are still very high.
Mrs Figueiredo's report includes a series of considerations of measures for fighting social exclusion. I would like to highlight two or three of them: firstly, the development of an integrating labour market and the promotion of employment as a right and opportunity for all, a measure which sometimes means having to take decisions which, as is happening in Spain, may be opposed by some; that is why social dialogue is so important, but it must be proper social dialogue involving reciprocal concessions, dialogue in the true sense of the word.
There is no question that employment is the best way to ensure integration. We also need to promote training, new technologies, in view of the risk of technological illiteracy, and, above all, an integrated and multidimensional strategic approach, sex equality, education and environmental good practice as well as improvements in social services. And of course - and I will end here, Mr President - joint action. I agree that this should be executed at the lowest possible level, but I must also say that, probably, that execution should also be compatible with promotion actions, with actions carried out by other administrations.
Mr President, my congratulations to Mrs Figueiredo and to the Committees on Culture and Women's Rights for their contributions to the final text of the report. The debate has clearly illustrated how important it is for us to work together on all three basic policies, economic policy, employment policy and social policy, that is, how important this isosceles triangle is if we are to have balanced results in all the Member States and in the European Union as a whole. Two important political points were also raised during the debate. Can and should the European Union get involved by coordinating or proposing policies on exclusion and poverty?
Of course, two or three Members have already touched on how we define poverty and exclusion today and of course there is a huge difference compared with developing world poverty. In Europe we are talking about relative poverty but, still, we should not forget that over 65 million people in Europe are dangerously close to the poverty line, nor should we overlook the wider issue of exclusion defined by new demands in the information society.
So, having agreed on the definition and the complicated issue of indicators, we come to the next question: should the European Union act? I think it is clearer now than at any time in the past, both from the conclusions to come out of Nice and the conclusions to come out of Barcelona, that a social policy dimension is needed in European policies and that the impact of European economic policies in the social area needs to be evaluated. That is why this is the first time, and I think this is worth stressing, that we have had a plan and any attempt to work together at European level on the issues of poverty and exclusion.
The second question is: can the European Union act - under the Treaties and by dividing responsibilities at European and national level? I think that we need to be clear and tread carefully here. Of course there is the question of subsidiarity. Of course social policy is becoming more and more decentralised and is being exercised at local, regional and government level in all the Member States. But I am certain that, by applying the method of open coordination, which does not impose legal frameworks, we have already reaped important initial results. Countries which have never had national action plans are now presenting organised national action plans. Valuable experience from countries which have already applied programmes is being passed to all the other countries. We are working together on the important issue of indicators and we are also working together on the important issue of how to apply these plans. I think that your report has a specific contribution to make and there are a number of points, the most important points, on which I completely agree and it is these points, I think, that should be discussed at the round table scheduled for October, during the Danish Presidency.
So it is important for the public debate on poverty to be an open debate involving more people, involving the people concerned, not just parliaments and social partners. Ex-post evaluation of each programme also plays an important part. Quantitative targets at national level are vital, distinguishing responsibilities for national action plans at national, regional and local level is very important and, of course, the budget and linking public funds to proposed policies and measures also plays a very important part.
During the Danish Presidency, we shall be evaluating national action plans on poverty to date and discussing preparations for future plans, as I said, at the round table in October. These are the issues we need to focus on, in order to ensure that the second generation of national action plans is far more effective. Finally, given that the Commission has been called on to act in the wake of this report, I should perhaps remind you that, since the Commission presented its communication to Parliament last October, the common position on social employment has been approved in Laeken and the programme on social exclusion, a very specific programme on which we worked together with Parliament and which gives the Member States tools to develop action plans on social exclusion, has also been approved.
It is, I think, important to remember that we have extended the procedure to all the candidate countries and we are in the process of signing action plans on exclusion with all the candidate countries so that, once they have joined, they can integrate fully into current procedures. Of course, we must not forget the very important work carried out - and which will continue during the second half of the year - on the subject of indicators, following approval of the initial 18 indicators at the Laeken Summit last December.
I should like to refer once more to the repeated discussions with your committee on the importance of social indicators to the policies of the European Union as a whole and how social indicators play a very important part at the spring Council, helping to shape final economic decisions in every country.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0186/2002) by Mr Stockmann, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending Council Regulation (EEC) No 95/93 of 18 January 1993 on common rules for the allocation of slots at Community airports.
Mr President, Commissioner, ladies and gentlemen, there is more and more going on in the skies above Europe, and, fortunately, also in European policy in the field of air transport. The consequences for the air transport sector of 11 September appear to have been almost overcome, and annual growth rates of up to 5% are again being assumed, which means that air travel will increase twofold by 2015. Whilst we are responding in political terms to this challenge by creating a single European sky, we still need greater capacity at our overstretched airports. There is also a need for more airport infrastructure, but none of us can seriously imagine that we might manage to double the number of runways by 2015, and so we have to generate additional capacity. It is vital that this be done by as efficient as possible a system of allocating takeoff and landing rights on overloaded airports. The old Regulation on slots dates back to 1993 and can no longer cope with present-day challenges; its lack of precision meant that it was not uniformly applied by the Member States. It failed to guarantee fair and transparent allocation of slots, put new applicants at a disadvantage and gave rise to problems such as illicit trading in slots. The Commission proposal on new rules for the allocation of slots is a necessary intermediate step. A final regulation must result from discussions over the next few years.
Even though the intermediate step we are taking today appears to many to mainly bring with it technical improvements to details of the old Regulation, it does at the same time have political implications that are necessary from the point of view of regulatory policy and will seem to some people to have a very broad scope. At this point, I would like to thank the members of the committee for their fine cooperation and their concentration on the issues. Despite some differences of opinion, we have succeeded in keeping the balance of the regulatory package as a whole before our eyes. Our improvements to the Commission proposal are intended to make the Commission text more precise, to establish standard European criteria for granting the status of coordinated airports, to further enhance the coordinator's authority and independence, to retain flexibility and security in terms of planning for established air carriers and to promote the new applicants' flexibility and opportunities for gaining access to the market.
I want to say something about the individual points. Firstly, at the heart of the Regulation lies a new definition of the slots as a right of usage, and thus the property neither of airlines, nor of airports, but rather a public good. The committee has additionally stipulated that the whole of the airport infrastructure required for a flight falls within the definition of a right of usage. We have for the first time pointed out the connection between airway slots and airport slots, which will make it easier to synchronise the two in the future.
My second point is uncontentious but not, for that reason, insignificant. We have further strengthened the position of the coordinator, freeing him from any obligations to pay compensation, which I believe to be indispensable to his independence. We have defined his competences more clearly over against the coordination committee; he has the right to withhold slots if airlines fail to comply with their duty to provide information, and he is entitled to compare his data with other coordinators and schedules facilitators in order to bring to light any inconsistencies in schedules.
Thirdly, we should discuss the established airlines' legitimate interests. Contrary to the Commission proposal, we are in favour of them continuing to have the option of re-timing in order to progressively optimise their schedules. We have widened the exceptions to the 'use-it-or-lose-it' rule in order to be able to take the impact of events like those of 11 September, for example, and we have set aside the Commission's proposal that 'grandfather rights' should be linked to the size of aircraft, believing as we do that the companies need greater flexibility, which is desirable both for economic and environmental reasons. The alternative would no doubt have been counterproductive.
I turn, fourthly, to the legitimate interests of the new carriers. The Commission's definition of new applicants was, admittedly, not agreeable to many of the established airlines, but we consider it right in principle, as there is a fundamental contradiction between the concentration process which can be observed in air transport and the competition for routes that liberalisation is actually seeking to bring about. We have tightened up the definition of new applicants in order further to strengthen them and make it easier for them to transfer and exchange slots.
Fifthly, where there are clear rules, there must also be the possibility of sanctions. We have laid it down that slots can be withdrawn after one warning if they are being misused. Member States can also impose fines.
Please allow me to end with a glance into the future. Many members of the committee wanted to have new fundamental rules as soon as possible, and that I can understand, as the intermediate step we are taking today does not yet satisfy the need for renewal. However, the effects of this Regulation need first to be evaluated, as the air transport market is both a highly sensitive area and one of great importance to the economy, making a rush job inappropriate. We also still have time - which we need - to seek the consent of the main actors in the air transport market. The study on models for the allocation of slots, produced at the Commission's behest, has speeded up, but certainly not yet completed, this process of reaching a consensus.
Our attempt at finding air transport a place in the logic of optimising transport overall could not, unfortunately, be enshrined in the Regulation on slots. I think that is a pity, but we should not lose sight of this facet of future legislation. I hope that the report will get as big a majority in plenary tomorrow as it did in the committee.
Mr President, firstly I should like to thank Mr Stockmann, the rapporteur, for meeting with me and organising the seminar last December in Brussels. It was clear then that all sides of industry, including airlines large and small, airports and others, fully supported the update of Regulation 95/93, in other words the technical revision, but believed that changing the rules on market access at this stage were premature and the consequences had not been thought through.
This proposal is both complex and contentious. It is obvious that there is a gulf between us on some of the key elements. It is the point that attempts to deal with these proposals, slot definition, market access issues, slot transferability and new entrants, etc., that should have been considered in a second phase. I will highlight some of the particular difficulties later.
Not only is the inclusion of these elements uncalled for in Phase I, but some will also reduce the much-needed flexibility required in the system. The amendments initially submitted by myself and some of my colleagues were designed to maintain and enhance the flexibility in the system that all airlines currently have, which works to the advantage of passengers. To remove those rights, as proposed by the Commission, would be severely detrimental to the system and cause it to break down.
I and others have re-tabled three key amendments, which will be voted on tomorrow. These deal with the slot allocation process and the slot exchanges between carriers. I hope the House will support them.
On a general point, it is worth reminding the Commission that the definition and use of a slot cannot be decided in isolation by the European Union. There are 168 slot-coordinated airports worldwide and many third country carriers operating into Europe. Any changes to definition and use would need to be agreed at international level in order not to cause chaos. There is no reference to that in the Commission's proposal.
Initially I deliberately did not get into the argument of slot ownership, not least because it is highly contentious and will, I believe, encounter serious legal challenges. But, whatever the argument, I find it naive to say that the Commission's view that slots belong to the people is bizarre. Perhaps the Commission believes that it should own them on behalf of the people. The fact is that the ownership of the slots should be determined by contracts between parties.
That brings me to my final point. I believe that a slot is a commodity which should be traded if necessary. This is also the view of the AEA, IATA and fourteen Member States in recognition of the future shortage of airport capacity across the EU.
I also strongly disagree with the myth - which is perpetuated - that only the major airlines benefit. This is not the case. It has been proved by the fact that at Heathrow BA's share of slots has declined since secondary trading began over ten years ago. The choice for consumers has drastically improved.
We need a proposal that will produce a more transparent, more practical, more efficient and effective slot regulation, one that does not harm the legitimate interests of the aviation industry. Unfortunately this is not it.
Commissioner, ladies and gentlemen, on behalf of my group I wish to thank Mr Stockmann for an excellent and competently prepared report. It is vital to have careful coordination of slots to improve efficiency and safety at airports. Take-off and landing times are also of considerable economic importance for air carriers. Our group supports the rapporteur's efforts to adopt the key elements of the Commission proposal: an independent coordinator, priority being given to new entrants, and the legal status of slots specifically as a right of use.
It is important to have a system of allocation of slots that is as flexible as possible for those companies, for example, that do business abroad. The right of Member States to limit 'grandfather rights' to operate aircraft of a specified minimum size serves little purpose. Discriminating against small aircraft could, for example, lead to problems for a small country's traffic heading for another Member State.
Our group has tabled two amendments. The purpose of Amendment No 56 is to clarify the Commission proposal regarding the allocation of slots to new entrants. The amendment preserves the idea of priority being given them, but at the same time specifies that priority should be dependent on the number of slots requested. In my opinion, Amendment No 45 weakens the position of new entrants. I would also ask what the Commission's view is of this proposal.
The Commission has started to take action to avoid congestion at airports. The purpose of the new market mechanisms is to more effectively coordinate supply and demand regarding slots. Finding long-term solutions has nevertheless been a very slow process in recent years. Amendment No 57 represents the desire of our group to have the Commission commit to submitting a more comprehensive proposal on slots. Our group believes the present system must be radically revised. There has to be greater access to the slots market than there is at present.
On taking up office, Commissioner De Palacio made the state of affairs in aviation one of her key priorities. Now - halfway through the Commission's mandate - this is also evident in practice. This proposal is one of many. The problems in aviation are making themselves felt in the air and at the airports. It seems as if the problems on the ground are less pronounced than they are in the air, but appearances are deceptive, in my view.
Parliament has nurtured the wish to review the allocation of slots for a long time. The intransparent manner in which these rights have been 'allocated' to airline companies to date is not so much creating clarity as raising more questions. This, in fact, touches the very core of this proposal. Namely the question whether these slot rights are 'owned' or constitute a 'right of usage'. I take the view that the latter is the case, given the public nature of airports. If agreement exists in this matter, there is, in my view, no reason to decide on changing the rules of the game at this stage. Indeed, if we have to wait until a general consensus has been reached, a decision might be a long time coming.
An important line of approach for this proposal is the opportunities offered to newcomers on the market. In the interest of an effectively functioning market, it is necessary that they are afforded the opportunity to join. However, we should remain mindful of the fact that a qualitatively sound network should continue to exist. The policy must be adapted accordingly. The distribution of slots must therefore not result in newcomers being accorded discarded slots only. A good mixture of applications of current providers and newcomers is essential.
This means, Mr President, that we can largely identify with the Stockmann report as it has been submitted by the Committee on Regional Policy, Transport and Tourism. We will support it accordingly.
Mr President, Madam Vice-President, ladies and gentlemen, I too, on behalf of my group, would like to warmly welcome Mr Stockmann's report, as it is an excellent one, and one which deals with its subject very much in depth. I speak for the majority of my group when I say that my colleague Mrs Foster, for whom I have very high regard, has this evening put forward an opinion held by a minority in our group. The majority in my group, just as in the committee, supports the Commission proposal to unambiguously clarify the legal nature of slots and to finally make clear that trading in slots between one airline and another is illegal and will remain so. As rights of usage, the slots belong neither to the air carriers nor to the airports, and have only an ancillary role. They enable air space to be used efficiently, economically, and in a way that treats the environment with respect, and so my group will be voting against Mrs Foster's three amendments tomorrow, believing as we do that the Commission is very much in the right.
Secondly, I believe that the new version of the slot regulation aims at formulating the rules for the allocation of slots in a way that is more transparent and more favourable to competition. Of course, the 'grandfather rights' of the existing airlines are to be safeguarded, but only to some extent. We need competition, and I hope that my British colleagues will agree with me on that. We need competition, and so we also need new slots for new air carriers, in order to better organise competition in air travel and for the passengers' benefit.
The end result is that the coordinators' roles and independence are strengthened. This is to enhance the possibility of taking unused times from the existing airlines and allocating them to others, thus improving the efficiency with which airspace is used in an economical and environmentally friendly way. That is the objective.
Mr President, Madam Vice-President, please let us conclude by pointing out that I hope that the Council will, under Spanish Presidency, take a significant step in June. We have done our homework. We have, admittedly, produced 52 amendments in committee, but they are in the interests of greater precision. I hope that the Commission will work a miraculous transformation and support most of them.
In any case, it strikes me as important that the Council should reach a decision quickly, as we want the revised slots regulation to benefit air carriers, and we want it without delay. Airlines have found themselves in difficulties as a result of the general economic recession and of the events of 11 September. We believe that a revised slots regulation will help airlines, airports and passengers, and so we ask you to support the Stockmann report.
Mr President, Mrs De Palacio, ladies and gentlemen, the airline market is an example of how national egoism is crumbling. No one can have the sky to himself. The liberalised airline market makes the free movement of goods and people possible and you can even find your very own flight attendant on board an aircraft, which is what happened to me. We can promote competition through proper control of slots. Mr Stockmann has in my opinion succeeded splendidly in balancing the position of the large dominant companies with the need of new, dynamic companies to exploit their own innovative approach. Consumers and the business world will benefit significantly from this sort of development both in the form of lower prices and new services.
At this stage the Commission has submitted a proposal to us that is slightly larger and broader in scope than the original one, but we cannot wait around for a year in a rapidly developing aviation industry. I therefore earnestly support the approach that has been chosen. It is of crucial importance to open up the market to the new entrants and it is more than fair that they should have half the vacant slots. The slots must also be fairly allocated to foreign companies. Protectionism must have its wings clipped, whatever the cost. Good air connections have intrinsic value, but that is something national airlines cannot have. Monopolies are the poor man's worst enemy, and new Sabenas simply cannot any longer be supported out of the taxpayer's pocket.
Next we must create transatlantic airspace and end the bilateral agreements between the Member States of the EU and the United States of America. The current practice very obviously favours the Americans, and I also expect the Commission to act quickly after the Court of Justice has given a decision in this matter.
There is still a lot of room in the airline industry for greater efficiency, and that might be said of us here too in the European Parliament, and for that reason I will end my speech here.
Mr President, I come to this debate having been the Chairman on the Committee on Deregulation of European Air Transport with the DTI and the National Consumer Council in the early '90s appointed by Mr Norman Tebbitt. We found the regulation of open skies a very difficult issue. I am also a former director of the second largest airline in Britain.
I am also concerned to tell you that I left London at one o'clock this afternoon and I arrived here at nine o'clock this evening. That is as a consequence of a complete monopoly on this route to and from London. That is not the reason why I am standing up although I am taking action about what happens to me and my other colleagues from the English contingent regularly when we fly from London to Strasbourg.
Deregulation is important, competition is important and in Mr Stockmann's report ably shadowed by my colleague, Ms Foster, we have struck a balance of some kind. It is also important to understand that although we want to open things up quickly and deregulate quickly and introduce competition the aviation industry also requires heavy investment. Therefore it is not just like starting a taxi firm to start an airline. I speak as someone who has started two airlines.
Therefore we have to be careful that we do not destabilise the European aviation industry like the reforms in the United States where the entire American aviation industry went into a tailspin. We must be careful that we do not destabilise it by moving too quickly without carrying industry with us. It requires heavy financial and capital investment to be able to do this and I would like to ask the Commissioner to be careful when she implements some of these proposals.
Mr President, ladies and gentlemen, the current rules relating to slots have worked relatively well considering the extra pressure on the system resulting from the increase in air traffic. But I say 'relatively' because the reality is that studies and complaints indicate that, unfortunately, there is often a total lack of transparency in the functioning, the allocation and the development of the use of these slots, and that, furthermore, the various Member States of the Union have not been interpreting the current rules in a uniform manner. Far from it. On this basis, on 20 June 2001, the Commission decided to review the rules and to approach it in two stages. I must point out that all of this coincides with what has been said and repeated in this Parliament on various occasions.
As for the two stages in which we propose to implement this reform, the first stage is aimed at clarifying the different provisions of the Regulation which, on being applied, have proven to be clearly deficient and have led to differing interpretations amongst the Member States. But furthermore it is a question of resolving a series of deficiencies which have been pointed out to us by the airlines and the airports, and by the different operators. Finally, some of you have pointed out something fundamental: the need to define what a slot is and we clearly opt for defining it as a right of use.
We must be aware, however, that this is extremely important if we want to achieve legal certainty and move beyond the current situation in which there is nothing, there is no concrete definition of the nature of slots. Because how can we possibly establish a right of ownership, ladies and gentlemen? There are slots for taking off, for landing, but also for overflying. There are no rights of ownership, but rights of use in relation to a public asset such as airspace, the take-off and landing possibilities other than the facilities of the airports or the areas to be overflown in accordance with the support and assistance provided to air traffic from different locations.
While this is the first stage, which is essentially technical - and I thank Mr Deva for saying that we have achieved a good balance, for that is what I believe we are doing - the second stage is the revision of the possibilities for distributing slots, introducing transparent and non-discriminatory market mechanisms. Of course, we will do so carefully, prudently, in order to prevent any excessive or unbearable shock to our air sector.
Our intention is to consolidate the European air sector; in no way do we intend to weaken it. However, while awaiting this second proposal - for which we are preparing studies which guarantee that this shock does not occur - the current situation must be made clear. With this approach in mind, the proposal intends to guarantee the greatest possible efficiency in the use of such a scarce resource as slots and ensure uniformity in the interpretation of the regulations and the application of the Regulations and therefore in legal certainty. To this end, the proposal introduces effective and transparent procedures and the system of penalties which will allow us to achieve the greatest degree of efficiency without having to modify the system of acquired rights.
I would like to thank Parliament, and especially Mr Stockmann, for the work you have done - in which you have always taken a constructive approach - and for your dedication. We particularly appreciate your balanced and pragmatic approach: we believe that, of the 57 amendments presented, the majority (35 in total) add clarity to the proposal and make it more efficient and therefore the Commission can accept them, with modification in some cases. However, we reject the other 22, which I will refer to briefly.
Firstly, Amendments Nos 53, 54 and 55, which could significantly upset the balance of the proposal, affecting essential points such as the prohibition on creating a black market by means of false exchanges, as well as those relating to penalties. Furthermore, these amendments have not been adopted by the RETT Committee and the Commission must reject them. Secondly, we must reject Amendments Nos 1, 7, 18 and 28, which would significantly change the balanced objectives of the proposal we are presenting today. Amendment No 8 exempts the coordinator from all responsibility, despite their greater obligations and capacities, and the Commission cannot therefore support it.
However, we could accept Amendment No 48 with modifications to the wording in order to guarantee that coordinators are held responsible in the case of serious negligence or wilful misconduct.
Amendment No 20 is incompatible with the definition of a slot and ignores the need to always analyse capacities before imposing the coordination of slots. It must therefore also be rejected.
The Commission considers Amendment No 23 to be excessively broad and does not agree with it; we feel the same about Amendment No 25, which ignores the procedural rules, which are an operative requirement for the coordination committee if transparency is to be guaranteed. We therefore reject both. Likewise, Amendments Nos 33 and 34, except the reference to the guidelines at Community level.
We must also reject Amendments Nos 35 and 43, since they impact negatively on the recognised Community law on intermodality and public service obligations.
I would like to add that Amendment No 57, which Mr Pohjamo referred to, introduces a time period which is impossible to comply with. The Commission has just begun a procedure for selecting an expert who will have to produce a report and we will have it in the summer of 2003 at the earliest. The Commission has committed itself to consulting the air transport sector and the Member States on the results of a study on the market system for the allocation of slots before proceeding to a new legislative proposal on this issue.
Finally, we believe that Amendments Nos 2, 15, 26, 38, 45, 46 and 50 are either redundant or inconsistent with worldwide practices in the allocation of slots and therefore we cannot accept them.
Ladies and gentlemen, I would like to say that I agree with what Mr Jarzembowski said in relation to urgency. Let us hope that the Council can adopt a decision at the next meeting, although I think that will be difficult, given the development of the technical work.
In any event, I would like to thank you for your contributions and your work, with a very special mention for Mr Stockmann, whose work has been tremendous. I hope that you will support this Commission proposal in the vote tomorrow.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0187/2002) by Mr Mastorakis on behalf of the Committee on Regional Policy, Transport and Tourism on the Council common position (15121/1/2001 - C5-0115/2002 - 2000/0327(COD)) for adopting a European Parliament and Council regulation on establishing a European Maritime Safety Agency.
, rapporteur. (EL) Mr President, Commissioner, ladies and gentlemen, today we shall, I think, wrap up the parliamentary procedure to establish a European Maritime Safety Agency. The three parties involved, Parliament, the Council and the Commission have, I think, worked well together on the common objective of completing the procedure as quickly as possible, and all the members of the institutions involved in the procedure deserve our congratulations. Just to recap, in completing the first reading last June, Parliament adopted seventeen amendments, the main purpose of which was to strengthen the agency's independence vis-à-vis the Commission, to strengthen the powers of its administrative board, to allow Member States to ask the agency for technical assistance in certain cases and to include a provision on combating fraud. As regards the composition of the administrative board, Parliament rejected the involvement of European Parliament representatives in this agency, taking the view that experience in maritime safety should be the criterion for the appointment of members. Finally, it demanded that the evaluation report on the agency's activities be carried out by external experts.
In its common position, the Council accepted the European Parliament amendments which provide for the power of the agency to assist states applying for accession without the specific request of the Commission, the obligation of the agency to forward the findings of its visits to the Member States, not only to the Commission but also to the Member State concerned, the purely consultative role of the Commission in the adoption by the administrative board of the agency's work programme, the obligation to appoint members of the administrative board on the basis of their degree of relevant experience within the remit of the agency, the obligation of the executive director to respond to any requests for assistance from a Member State, the power of the administrative board to appoint or dismiss the executive director, with the Commission entitled to propose candidates who need not necessarily be appointed, and the concern to combat fraud.
Some of Parliament's amendments were partially incorporated in the common position, such as the provision concerning the composition of the agency's administrative board, on which Parliament decided not to be represented and which will finally consist of one representative from each Member State, four Commission representatives and four professionals appointed by the Commission, and the provision referring to the procedure for drawing up the work programme, where the Council specified that the executive director would submit the work programme to the administrative board after consulting the Commission and not just once it had received preliminary approval. This also applies to most of the provisions concerning the agency's budget and the provisions regarding the evaluation of the agency within five years of the agency taking up its responsibilities.
The new elements introduced by the Council in the proposal for a regulation include the rewording of Article 2 on the duties of the agency which makes the text clearer without altering its content, a reference to transparency and the protection of information, the removal of the reference to the seat of the agency, not that this will stop me from referring to it, the special adoption procedure for the work programme in the event of disagreement by the Commission, the representation of all the Member States on the administrative board and the participation of professionals not representative of branches without the right to vote, the power of the administrative board to examine specific issues without the presence of its professional members and the possibility of appointing or dismissing the executive director by a special majority of four-fifths of members.
On the basis of the above, we find that, in formulating its common position, the Council has taken account wholly or partly of a significant number of European Parliament amendments and that, generally, the Council has adhered to the spirit of the original proposal, which seeks to address problems in the sector of maritime safety and protection of the marine environment.
Nevertheless, we would draw your attention to the following points in the common position: representatives of professional branches are excluded and replaced by professionals appointed by the Commission who have no right to vote but may be excluded from meetings where this is considered advisable. A curious procedure has been introduced for the adoption of the agency's work programme in the event of disagreement by the Commission and, in order to maintain the balance between the two institutions, the common position requires, for the programme to be adopted in this specific instance, either a majority of two-thirds of members, but including the Commission representatives, or a unanimous vote by the representatives of the Member States. This ensures the balance between the Council and the Commission, if at the expense of making the decision-taking procedure more difficult. Apart from these reservations, the common position should be welcomed because it corresponds to Parliament's main objective, which is to make maritime transport safer and protect the maritime environment. We believe that this proposal must be adopted without delay.
Finally, as far as the seat of the new agency is concerned, I trust that it will be located in a city with a large, very old port, near a modern airport with direct flights to all the countries of the European Union, with all the necessary infrastructure, in a country of islands with a maritime history stretching back thousands of years, with the biggest merchant fleet in the world. Obviously, I am referring to Luxembourg...
Mr President, I would firstly like to congratulate the rapporteur, Mr Mastorakis. I believe that his work has been serious and responsible and that furthermore he has been able to bring together a consensus within the committee which has meant that today we are able to hold a debate and approve during this plenary a report which has been difficult and complicated and which has been drawn up as a result of his work and I believe that this achievement deserves credit.
At the same time, if you will allow me, Mr President, I would also like to congratulate the Vice-President on behalf of my group, since if one thing characterises the work over these years, it is reflected in this report: it has been a challenge which stems from the problems relating to accidents off European coasts and a challenge from the public, and it is work which has resulted in the creation of various safety agencies (at the moment we are witnessing the creation of the Maritime Safety Agency) and furthermore it is a shared challenge, supported by the parliamentary committee. Furthermore, I believe the really positive thing is that, in her work, the Vice-President has the trust of the parliamentary committee and this takes the form - if we look back at events over these three years - of the support she has received for her management and her projects, which in many cases have been controversial and complicated.
As I have said, together with this agency, we are trying to adopt one of the multiple measures proposed by the Commission to respond to a European public demand: safety at sea. And we now have a challenge; that that agency should function transparently and efficiently, but that it should not only function in relation to the two important challenges - that of the safety of sea transport, including passenger and coastal shipping, and that of the protection of the marine environment - but also in relation to those small details and areas which are not apparently as essential as the big issues, such as recreational boating - including the issue of jet skis and speed-boats which cause concern amongst the citizens of Europe. I believe that the agency is able to respond to these questions.
Finally, I believe that this response should be a quick one so that the work of the Commission and the work of Parliament are shown to be connected and capable of responding to the concerns of the European citizens.
Mr President, I would also like to support the rapporteur, in particular his recommendation to the House that we endorse the common position on the establishment of the Maritime Safety Agency, albeit with the important provisos so clearly stated.
I would like to thank the rapporteur, on behalf of the Socialist Group, for the way in which he has skilfully piloted this part of the Erika package through Parliament, keeping all sides together. The fact that we have a better product at the end of the process than we did at the beginning is a tribute to his skill in particular. This is the final part of the Erika package so we also ought to thank the Commissioner, who has been working relentlessly to ensure that disasters like the Erika and so many others in EU waters in recent years do not occur again.
We did have many new laws in the 80s and 90s, but they were not fully implemented or complied with. I hope that this new EU initiative, the Maritime Safety Agency, will coordinate, monitor and enforce maritime law. I hope it will come up with fresh proposals where necessary, but in an open and transparent way. We all hope that it will work with us in the European Parliament to make our seas safer and protect our coastal environment.
For too long in Europe, the laws of the sea were more appropriate to the 19th than the 21st century. I hope that by agreeing to endorse the Commissioner's recommendation and the common position we can help modernise EU maritime safety and have EU safety laws that we can all be proud of, but of course the proof will be when we no longer have terrible maritime disasters. You can never have 100% safety, but this proposal will do a lot to make our seas safer, save lives and protect our coastal environment.
Mr President, ladies and gentlemen, I am extremely happy to be attending this debate today.
I would firstly like to thank Mr Mastorakis for his magnificent work. As he pointed out, we are coming to the end of the negotiation, since Amendments Nos 2, 4 and 5 are accepted by the Commission, because they clearly improve the text we received from the Council. And not only are they supported by the Commission, but this morning the relevant group in the Council has expressed its support and willingness to incorporate and accept them.
We can therefore conclude this negotiation, the approval of this legislative text, if tomorrow Parliament supports the text with these amendments, which would then be approved by the Council at its next meeting.
I would like to say that, as Mr Ripoll y Martínez de Bedoya and Mr Watts pointed out a moment ago, we have been debating maritime safety for a year and a half now. We have confronted challenges and we have cooperated in order to prevent a repetition of horrendous events such as the sinking of the Erika, which not only endanger human lives, but which also pollute the sea with terrible consequences for the inhabitants of coastal areas and for flora and fauna and environmental protection.
Of the six initiatives which made up the Erika I and Erika II packages, this is the fifth. The sixth initiative, the only one we are yet to deal with, the most essential, the increase in the guarantee of the level of support and the guarantee relating to oil pollution is being debated at the moment within the International Maritime Organisation, and let us hope that a decision will be achieved which will allow for an international solution, since the maritime sector is an international one, and which does not oblige us to turn to a European initiative. An international solution would be much more positive.
If this is achieved, as we hope it will be, within the International Maritime Organisation, it would be the last initiative for the Erika I and Erika II packages and we would have concluded our work. In this regard, I would like to thank all of you and in particular the various rapporteurs who have been involved in the different proposals - the five of them - which we have debated and worked on, but also the whole House and particularly the services of the Commission, of the TREN Directorate-General, since it is thanks to their effort, their work, their professionalism and the speed with which they have responded that we have got this far.
I would also like to thank the Council for having responded for once to what the citizens are asking us for: that we provide a framework for greater safety and greater protection for the maritime sector in general and for pollution caused by the dumping of oil in particular. Such a tough reality has allowed us to move ahead on other initiatives which will improve maritime safety and benefit maritime traffic and therefore the maritime sector as a whole.
Thank you very much. I believe we will now very possibly be able to conclude the Erika package and the agency will be implemented as soon as possible, but, as you know, ladies and gentlemen, it is not us who decide the headquarters, but we hope that the next European Council will come to an agreement and finally tell us where it will be, and the sooner the better, since it is very urgent. Thank you very much, Mr Mastorakis. Thank you very much, Mr President.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.